EXHIBIT 10.25

 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT
 
made by
 
MACDERMID HOLDINGS, LLC,
 
MACDERMID, INCORPORATED,
 
and certain Subsidiaries of MACDERMID HOLDINGS, LLC AND PLATFORM ACQUISITION
HOLDINGS LIMITED
 
in favor of
 
BARCLAYS BANK PLC, as Collateral Agent
 
amended and restated as of October 31, 2013
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
TABLE OF CONTENTS
 


 
 
Page
     
SECTION 1.
DEFINED TERMS
2
1.01
Definitions
2
1.02
Other Definitional Provisions
9
     
SECTION 2.
GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL
10
     
SECTION 3.
REPRESENTATIONS AND WARRANTIES
12
3.01
Title; No Other Liens
12
3.02
Perfected First Priority Liens
12
3.03
Name; Jurisdiction of Organization, etc
13
3.04
Inventory and Equipment
13
3.05
Farm Products
13
3.06
Investment Property.
13
3.07
Receivables
15
3.08
Intellectual Property
15
3.09
Letters of Credit and Letter of Credit Rights
17
3.10
Commercial Tort Claims
17
3.11
Contracts
17
     
SECTION 4.
COVENANTS
18
4.01
Covenants in Credit Agreement
18
4.02
Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts
18
4.03
Maintenance of Insurance
19
4.04
[Reserved]
20
4.05
Maintenance of Perfected Security Interest; Further Documentation
20
4.06
Changes in Locations, Name, Jurisdiction of Incorporation, etc
21
4.07
Notices
21
4.08
Investment Property
21
4.09
Receivables
22
4.10
Intellectual Property
23
4.11
Contracts
25
4.12
Commercial Tort Claims
25
     
SECTION 5.
REMEDIAL PROVISIONS
25
5.01
Certain Matters Relating to Receivables
25
5.02
Communications with Obligors; Grantors Remain Liable
26
5.03
Pledged Securities
26
5.04
Proceeds to be Turned Over To Collateral Agent
27
5.05
Application of Proceeds
28
5.06
Code and Other Remedies
28

 
 
i

--------------------------------------------------------------------------------

 

   
Page
     
5.07
Registration Rights
30
5.08
Deficiency
31
5.09
Non-Judicial Enforcement
31
     
SECTION 6.
THE COLLATERAL AGENT
31
6.01
Collateral Agent’s Appointment as Attorney-in-Fact, etc
31
6.02
Duty of Collateral Agent
34
6.03
Filing of Financing Statements
34
6.04
Authority of Collateral Agent
34
6.05
Appointment of Co-Collateral Agents
34
     
SECTION 7.
MISCELLANEOUS
35
7.01
Amendments in Writing
35
7.02
Notices
35
7.03
No Waiver by Course of Conduct; Cumulative Remedies
35
7.04
Enforcement Expenses; Indemnification
35
7.05
Successors and Assigns
36
7.06
Set-Off
36
7.07
Counterparts
36
7.08
Severability
36
7.09
Section Headings
36
7.10
Integration
37
7.11
APPLICABLE LAW
37
7.12
Submission to Jurisdiction; Waivers
37
7.13
Acknowledgments
38
7.14
Additional Grantors
38
7.15
Releases
38
7.16
WAIVER OF JURY TRIAL
39
7.17
Reinstatement
39
7.18
Ratification and Confirmation.
39





 
ii

--------------------------------------------------------------------------------

 
Exhibits:


 
Exhibit A
Form of Uncertificated Securities Control Agreement
Exhibit B
Form of Trademark Security Agreement
Exhibit C
Form of Copyright Security Agreement
Exhibit D
Form of Patent Security Agreement
   
Annex:
     
Annex 1
Form of Assumption Agreement
   
Schedules:
     
Schedule 3.02
Filings and Other Actions Required to Perfect Security Interests
Schedule 3.03
Organizational Information
Schedule 3.06(a)
Description of Equity Instruments
Schedule 3.06(b)
Description of Pledged Debt Instruments
Schedule 3.06(c)
Description of Pledged Accounts
Schedule 3.08(a)
Intellectual Property
Schedule 3.08(b)
Subsistence; Expiration; Abandonment
Schedule 3.08(c)
Licenses, etc.
Schedule 3.08(d)
Validity and Enforceability
Schedule 3.08(e)
Actions and Proceedings; Misappropriations, Infringements; Dilutions and Other
Violations
Schedule 3.08(g)
Fees and Taxes
Schedule 3.08(i)
Filings and Recordations
Schedule 3.09
Letter of Credit Rights
Schedule 3.10
Commercial Tort Claims


 
iii

--------------------------------------------------------------------------------

 
AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT, amended and restated as of
October 31, 2013, made by each of the signatories hereto (together with any
other entity that may become a party hereto as provided herein (other than the
Collateral Agent (as defined below)), the “Grantors”) in favor of BARCLAYS BANK
PLC, as collateral agent (in such capacity and together with its successors, the
“Collateral Agent”) for (i) the banks and other financial institutions or
entities (the “Lenders”) from time to time parties to the Amended and Restated
Credit Agreement, dated as of October 31, 2013 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among MACDERMID HOLDINGS, LLC, a Delaware limited liability company
(“Holdings”), MACDERMID, INCORPORATED, a Connecticut corporation (the
“MacDermid”), PLATFORM ACQUISITION HOLDINGS LIMITED, a company limited by shares
incorporated with limited liability under the laws of the British Virgin Islands
(“PAH” and, together with MacDermid, the “Borrowers”), the Lenders party thereto
and BARCLAYS BANK PLC, as administrative agent (in such capacity and together
with its successors, the “Administrative Agent”) and as Collateral Agent, with
CREDIT SUISSE SECURITIES (USA) LLC, as syndication agent (the “Syndication
Agent”), and (ii) the other Secured Parties (as hereinafter defined).
 
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;
 
WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;
 
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;
 
WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Collateral Agent for the ratable benefit of the Secured Parties;
 
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder, each Grantor hereby agrees with the
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:
 
 
 

--------------------------------------------------------------------------------

 
SECTION 1. DEFINED TERMS
 
1.01 Definitions.      (a)  Unless otherwise defined herein, terms defined in
the Credit Agreement and used herein shall have the meanings given to them in
the Credit Agreement, and the following terms are used herein as defined in the
New York UCC (and if defined in more than one Article of the New York UCC, such
terms shall have the meanings given in Article 9 thereof): Accounts, Account
Debtor, As-Extracted Collateral, Certificated Security, Chattel Paper,
Commercial Tort Claim, Commodity Account, Commodity Contract, Commodity
Intermediary, Documents, Deposit Account, Electronic Chattel Paper, Equipment,
Farm Products, Financial Asset, Fixtures, Negotiable Document, Goods,
Instruments, Inventory, Letter of Credit, Letter of Credit Rights, Money,
Payment Intangibles, Securities Account, Securities Intermediary, Security,
Security Entitlement, Supporting Obligations, Tangible Chattel Paper,
Uncertificated Security and Vehicles.
 
(b) The following terms shall have the following meanings:
 
“Administrative Agent” shall have the meaning assigned to such term in the
preamble.
 
“After-Acquired Intellectual Property” shall have the meaning assigned to such
term in Section 4.10(k).
 
“Agreement” shall mean this Amended and Restated Pledge and Security Agreement,
as the same may be amended, supplemented, replaced or otherwise modified from
time to time.
 
“Arranger” shall mean Barclays Bank PLC.
 
“Bookrunner” shall mean Barclays Bank PLC.
 
“Borrower” shall have the meaning assigned to such term in the preamble.
 
“Business Day” shall mean any day other than a Saturday, Sunday or day on which
commercial banks in New York City are authorized or required by law to close.
 
“Closing Date” shall mean the date hereof.
 
“Collateral” shall have the meaning assigned to such term in Section 2.
 
“Collateral Account” shall mean (i) any collateral account established by the
Collateral Agent as provided in Section 5.01 or 5.04 or (ii) any cash collateral
account established as provided in Section 2.03(g) of the Credit Agreement.
 
“Collateral Account Funds” shall mean, collectively, the following:  all funds
(including all trust monies), investments (including all Permitted Investments)
credited to, or purchased with funds from, any Collateral Account and all
certificates and instruments from time to time representing or evidencing such
investments; all notes, certificates of deposit, checks and other instruments
from time to time hereafter delivered to or otherwise possessed by the
Collateral Agent for or on behalf of any Grantor in substitution for, or in
addition to, any or all of the Collateral; and all interest, dividends, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of the items
constituting Collateral.
 
 
2

--------------------------------------------------------------------------------

 
“Collateral Agent” shall have the meaning assigned to such term in the preamble.
 
“Contracts” shall mean all contracts and agreements between any Grantor and any
other person (in each case, whether written or oral, or third party or
intercompany) as the same may be amended, extended, restated, supplemented,
replaced or otherwise modified from time to time including (i) all rights of any
Grantor to receive moneys due and to become due to it thereunder or in
connection therewith, (ii) all rights of any Grantor to receive proceeds of any
insurance, indemnity, warranty or guaranty with respect thereto, (iii) all
rights of any Grantor to damages arising thereunder, and (iv) all rights of any
Grantor to terminate and to perform and compel performance of, such contracts
and to exercise all remedies thereunder.
 
“Copyright Licenses” shall mean all agreements, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Copyrights, including the grant of rights to reproduce, distribute, perform,
publicly display, and make derivative works of any work protected by copyright,
including any of the foregoing listed in Schedule 3.08(a) (as such schedule may
be amended or supplemented from time to time).
 
“Copyrights” shall mean (i) all copyrights arising under the laws of the United
States, any other country, or union of countries, or any political subdivision
of any of the foregoing, whether registered or unregistered and whether
published or unpublished, all registrations and recordings thereof, and all
applications in connection therewith and rights corresponding thereto throughout
the world, including all registrations, recordings and applications in the
United States Copyright Office, including the registered copyrights and
applications therefor listed in Schedule 3.08(a) (as such schedule may be
amended or supplemented from time to time), (ii) the right to, and to obtain,
all extensions and renewals thereof, (iii) the right to sue or otherwise recover
for past, present and future infringements of any of the foregoing, and (iv) all
proceeds of the foregoing, including license fees, royalties, income, payments,
claims, damages, and proceeds of suit.
 
“Credit Agreement” shall have the meaning assigned to such term in the preamble.
 
 “dollars” or “$” shall mean lawful money of the United States of America.
 
“Excluded Assets” shall mean (i) all leasehold interests; (ii) all cars, trucks,
trailers, construction, special purpose and other Vehicles and Equipment covered
by a certificate of title of any state or of the United States of America and
all appurtenants to any of the foregoing (except to the extent perfection can be
obtained by filing of UCC financing statements); (iii) any lease, license or
other similar agreement or any property subject to a purchase money security
interest or similar arrangement only to the extent a grant of a security
interest therein would violate or invalidate such lease, license or similar
agreement or purchase money arrangement or create a right of termination in
favor of any other party thereto (other than in favor of any Borrower or any
other Grantor or any of their respective Subsidiaries or Affiliates); (iv) any
lease, license, contract, property right or agreement to which any Grantor is a
party or any of its rights or interests thereunder only to the extent that the
grant of a security interest therein shall constitute or result in a breach of a
term of, termination of or default under the terms of any such lease, license,
contract, property right or agreement, in each case described in clauses (iii)
and (iv), (x) other than Proceeds thereof and receivables with respect thereto
and (y) only after giving effect to Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC (or any successor provision or provisions) of any relevant jurisdiction or
any other applicable law or principles of equity; provided, however, that the
Collateral shall include (and such security interest shall attach and the
definition of Excluded Assets shall not then include) immediately at such time
as the contractual or legal provisions or the condition causing such violation,
invalidation, right of termination, prohibition or restriction referred to above
shall no longer be applicable and to the extent severable, and shall attach
immediately to any portion of such lease, license, contract, property, right or
agreement not subject to the provisions specified above; (v) any “intent-to-use”
application for registration of a Trademark filed pursuant to Section 1(b) of
the Lanham Act, 15 U.S.C. § 1051, prior to the filing of a “Statement of Use”
pursuant to Section 1(d) of the Lanham Act or an “Amendment to Allege Use”
pursuant to Section 1(c) of the Lanham Act with respect thereto, solely to the
extent, if any, that, and solely during the period, if any, in which, the grant
of a security interest therein would impair the validity or enforceability of
any registration that issues from such intent-to-use application under
applicable federal law; and (vi) any assets if, in the judgment of the
Collateral Agent, the costs of creating or perfecting such pledges or security
interests in such assets (including any mortgage, stamp or other similar tax)
are excessive in relation the benefits to the Lenders.
 
 
3

--------------------------------------------------------------------------------

 
“Excluded Equity Interests” shall have the meaning assigned to such term in
Section 2(a) hereof.
 
“Existing First Lien Credit Agreement” shall have the meaning assigned to such
term in the Credit Agreement.
 
“Existing Pledge and Security Agreement” shall have the meaning assigned to the
term “Pledge and Security Agreement” in the Existing First Lien Credit
Agreement.
 
“General Intangibles” shall mean all “general intangibles” as such term is
defined in Article 9 of the New York UCC and, in any event, including with
respect to any Grantor, all rights of such Grantor to receive any tax refunds,
all Swap Contracts and all contracts, agreements, instruments and indentures and
all licenses, permits, concessions, franchises and authorizations issued by
Governmental Authorities in any form, and portions thereof, to which such
Grantor is a party or under which such Grantor has any right, title or interest
or to which such Grantor or any property of such Grantor is subject, as the same
may from time to time be amended, supplemented, replaced or otherwise modified,
including (i) all rights of such Grantor to receive moneys due and to become due
to it thereunder or in connection therewith, (ii) all rights of such Grantor to
receive proceeds of any insurance, indemnity, warranty or guaranty with respect
thereto, (iii) all rights of such Grantor to damages arising thereunder and (iv)
all rights of such Grantor to terminate and to perform and compel performance
and to exercise all remedies thereunder.
 
 
4

--------------------------------------------------------------------------------

 
“Grantors” shall have the meaning assigned to such term in the preamble.
 
“Holdings” shall have the meaning assigned to such term in the preamble.
 
“Insurance” shall mean (i) all property and casualty insurance policies covering
any or all of the Collateral (regardless of whether the Collateral Agent is the
loss payee thereof) and (ii) any key man life insurance policies.
 
“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to any intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including all
Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Trade Secrets and Trade Secret Licenses, together with URLs, domain
names, content of websites and databases, and all rights to sue at law or in
equity for any past, present and future infringement, misappropriation, dilution
or other violation of any of the foregoing, and the right to receive all
Proceeds therefrom, including license fees, royalties, income, payments, claims,
damages and proceeds of suit.
 
“Intellectual Property Collateral” shall mean that portion of the Collateral
that constitutes Intellectual Property.
 
“Investment Property” shall mean the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
including all Certificated Securities and Uncertificated Securities, all
Security Entitlements, all Securities Accounts, all Commodity Contracts and all
Commodity Accounts, (ii) security entitlements, in the case of any United States
Treasury book-entry securities, as defined in 31 C.F.R. section 357.2, or, in
the case of any United States federal agency book-entry securities, as defined
in the corresponding United States federal regulations governing such book-entry
securities, and (iii) whether or not otherwise constituting “investment
property,” all Pledged Notes, all Pledged Equity Interests, all Pledged Security
Entitlements and all Pledged Commodity Contracts.
 
“Issuers” shall mean the collective reference to each issuer of a Pledged
Security.
 
“Lenders” shall have the meaning assigned to such term in the preamble.
 
“Licensed Intellectual Property” shall have the meaning assigned to such term in
Section 3.08(a).
 
“Majority Holders” shall have the meaning assigned to such term in Section
6.01(a).
 
“Material Contract” shall mean each agreement, contract or license (including
any license of Intellectual Property) or other arrangement (a) which is a
“material contract” (as such term is defined in Item 601(b)(10) of Regulation
S-K of the SEC) to the Grantors and their Subsidiaries; (b) which constitutes a
contract or commitment relating to indebtedness for borrowed money or the
deferred purchase price of property (in either case, whether incurred, assumed,
guaranteed or secured by any asset) in excess of $5,000,000; (c) which contains
any provision that would by its terms restrict or alter the conduct of business
of, or purport to restrict or alter the conduct of business of, the Grantors,
any of their Subsidiaries or, to any Borrower’s knowledge, any Affiliate of
Holdings; and (d) which by its terms calls for aggregate payments by the
Grantors or any of their Subsidiaries of more than $5,000,000 over the remaining
term of such agreement, contract, license or other arrangement except for any
such agreement contract or license or other arrangement that may be canceled,
without any material penalty or other liability to the Grantors or any of their
Subsidiaries, upon notice of 90 days or less.
 
 
5

--------------------------------------------------------------------------------

 
“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.
 
“Non-Assignable Contract” shall mean any Contract that by its terms or by the
operation of any federal or state statutory prohibition or otherwise purports to
restrict or prevent the assignment thereof or granting of a security interest
therein, irrespective of whether such prohibition or restriction is enforceable
under Sections 9-407 through 409 of the New York UCC.
 
“Obligations” shall have the meaning assigned to such term in the Credit
Agreement.
 
“Owned Intellectual Property” shall have the meaning assigned to such term in
Section 3.08(a).
 
“Patent License” shall mean all agreements, whether written or oral, providing
for the grant by or to any Grantor of any right to manufacture, use, import or
sell any invention covered by any Patents, including any of the foregoing listed
in Schedule 3.08(a) (as such schedule may be amended or supplemented from time
to time).
 
“Patents” shall mean (i) all letters of patent of the United States, any other
country, union of countries or any political subdivision of any of the
foregoing, all reissues and extensions thereof, including any of the foregoing
listed in Schedule 3.08(a) (as such schedule may be amended or supplemented from
time to time), (ii) all applications for letters of patent of the United States
or any other country or union of countries or any political subdivision of any
of the foregoing and all divisions, continuations and continuations-in-part
thereof, including any of the foregoing listed in Schedule 3.08(a) (as such
schedule may be amended or supplemented from time to time), (iii) the right to,
and to obtain, any reissues or extensions of the foregoing, (iv) the right to
sue or otherwise recover for past, present and future infringement of any of the
foregoing, and (v) all Proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages and proceeds of suit.
 
“Payment in Full of the Obligations” shall have the meaning assigned to such
term in Section 1.02(d).
 
“person” shall mean any natural person, institution, sole proprietorship,
unincorporated organization, public benefit corporation, corporation, trust,
business trust, joint venture, joint stock company, association, company,
limited liability company, partnership, Governmental Authority or other entity.
 
“Pledged Alternative Equity Interests” shall mean all interests of any Grantor
in participation or other interests in any equity or profits of any business
entity and the certificates, if any, representing such interests and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
interests and any other warrant, right or option to acquire any of the
foregoing; provided, however, that Pledged Alternative Equity Interests shall
not include any Pledged Stock, Pledged Partnership Interests, Pledged LLC
Interests or Pledged Trust Interests.
 
 
6

--------------------------------------------------------------------------------

 
“Pledged Collateral” shall mean the collective reference to the Pledged
Commodity Contracts, the Pledged Securities and the Pledged Security
Entitlements.
 
“Pledged Commodity Contracts” shall mean all Commodity Contracts listed on
Schedule 3.06(c) (as such schedule may be amended from time to time) and all
other Commodity Contracts to which any Grantor is party from time to time.
 
 “Pledged Debt Securities” shall mean all debt securities now owned or hereafter
acquired by any Grantor, including the debt securities listed on Schedule
3.06(b), (as such schedule may be amended or supplemented from time to time),
together with any other certificates, options, rights or security entitlements
of any nature whatsoever in respect of the debt securities of any person that
may be issued or granted to, or held by, any Grantor while this Agreement is in
effect.
 
“Pledged Equity Interests” shall mean all Pledged Stock, Pledged LLC Interests,
Pledged Partnership Interests, Pledged Trust Interests and Pledged Alternative
Equity Interests; provided, that Pledged Equity Interests shall not include any
Excluded Equity Interests.
 
“Pledged LLC Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in any limited liability company, including all limited
liability company interests listed on Schedule 3.06(a) hereto under the heading
“Pledged LLC Interests” (as such schedule may be amended or supplemented from
time to time) and the certificates, if any, representing such limited liability
company interests and any interest of such Grantor on the books and records of
such limited liability company and all dividends, distributions, cash, warrants,
rights, options, instruments, securities and other property or proceeds from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of such limited liability company interests and any
other warrant, right or option to acquire any of the foregoing.
 
“Pledged Notes” shall mean all promissory notes now owned or hereafter acquired
by any Grantor, including those listed on Schedule 3.06(b) (as such schedule may
be amended or supplemented from time to time).
 
“Pledged Partnership Interests” shall mean all interests of any Grantor now
owned or hereafter acquired in any general partnership, limited partnership,
limited liability partnership or other partnership, including all partnership
interests listed on Schedule 3.06(a) hereto under the heading “Pledged
Partnership Interests” (as such schedule may be amended or supplemented from
time to time) and the certificates, if any, representing such partnership
interests and any interest of such Grantor on the books and records of such
partnership and all dividends, distributions, cash, warrants, rights, options,
instruments, securities and other property or proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such partnership interests and any other warrant, right or option
to acquire any of the foregoing.
 
 
7

--------------------------------------------------------------------------------

 
“Pledged Securities” shall mean the collective reference to the Pledged Debt
Securities, the Pledged Notes and the Pledged Equity Interests.
 
“Pledged Security Entitlements” shall mean all Security Entitlements with
respect to the Financial Assets listed on Schedule 3.06(c) (as such schedule may
be amended from time to time) and all other Security Entitlements of any
Grantor.
 
“Pledged Stock” shall mean all shares of capital stock now owned or hereafter
acquired by any Grantor, including all shares of capital stock listed on
Schedule 3.06(a) hereto under the heading “Pledged Stock” (as such schedule may
be amended or supplemented from time to time), and the certificates, if any,
representing such shares and any interest of such Grantor in the entries on the
books of the issuer of such shares and all dividends, distributions, cash,
warrants, rights, options, instruments, securities and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such shares and any other warrant,
right or option to acquire any of the foregoing.
 
“Pledged Trust Interests” shall mean all interests of any Grantor now owned or
hereafter acquired in a Delaware business trust or other trust, including all
trust interests listed on Schedule 3.06(a) hereto under the heading “Pledged
Trust Interests” (as such schedule may be amended or supplemented from time to
time) and the certificates, if any, representing such trust interests and any
interest of such Grantor on the books and records of such trust or on the books
and records of any securities intermediary pertaining to such interest and all
dividends, distributions, cash, warrants, rights, options, instruments,
securities and other property or proceeds from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all of such
trust interests and any other warrant, right or option to acquire any of the
foregoing.
 
“Proceeds” shall mean all “proceeds” as such term is defined in Section
9-102(a)(64) of the New York UCC and, in any event, shall include all dividends
or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
 
“Receivable” shall mean all Accounts and any other right to payment for goods or
other property sold, leased, licensed or otherwise disposed of or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper or classified as a Payment Intangible and whether or not it has been
earned by performance.  References herein to Receivables shall include any
Supporting Obligation or collateral securing such Receivable.
 
“Secured Hedge Agreement” shall have the meaning assigned to such term in the
Credit Agreement.
 
“Secured Parties” shall have the meaning assigned to such term in the Credit
Agreement.
 
 
8

--------------------------------------------------------------------------------

 
“Securities Act” shall mean the Securities Act of 1933, as amended.
 
“Subsidiary” shall mean any subsidiary of any Borrower.
 
“Syndication Agent” shall have the meaning assigned to such term in the
preamble.
 
“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to any Grantor of any right in, to or under any Trademark,
including any of the foregoing referred to in Schedule 3.08(a) (as such schedule
may be amended or supplemented from time to time).
 
“Trademarks” shall mean (i) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos, designs and other source or business identifiers, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country, union of countries, or any political subdivision of any of the
foregoing, or otherwise, and all common-law rights related thereto, including
any of the foregoing listed in Schedule 3.08(a) (as such schedule may be amended
or supplemented from time to time), (ii) the right to, and to obtain, all
renewals thereof, (iii) the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue or otherwise recover for
past, present and future infringements or dilution of any of the foregoing or
for any injury to goodwill, and (v) all Proceeds of the foregoing, including
license fees, royalties, income, payments, claims, damages and proceeds of suit.
 
“Trade Secret License” shall mean any agreement, whether written or oral,
providing for the grant by or to any Grantor of any right in, to or under any
Trade Secret.
 
“Trade Secrets” shall mean all trade secrets and all other confidential or
proprietary information and know-how, whether or not reduced to a writing or
other tangible form, including all documents and things embodying, incorporating
or describing any of the foregoing, together with (i) the right to sue or
otherwise recover for past, present and future misappropriation of any of the
foregoing and (ii) all proceeds of the foregoing, including license fees,
royalties, income, payments, claims, damages and proceeds of suit.
 
1.02 Other Definitional Provisions.   (a)  The words “hereof,” “herein,”
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section and Schedule references are to the specific
provisions of this Agreement unless otherwise specified.
 
(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(c) Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to the property or
assets such Grantor has granted as Collateral or the relevant part thereof.
 
 
9

--------------------------------------------------------------------------------

 
(d) The expressions “payment in full,” “paid in full” and any other similar
terms or phrases when used herein or in any other document with respect to the
Obligations shall mean the unconditional, final and irrevocable payment in full,
in immediately available funds, of all of the Obligations, unless otherwise
specified, other than indemnification and other contingent obligations not then
due and payable and other than any Obligations in respect of Letters of Credit
which have been backstopped or Cash Collateralized, in each case, in amounts and
pursuant to documentation in form and substance satisfactory to the
Administrative Agent and the L/C Issuer.
 
(e) The words “include,” “includes” and “including,” and words of similar
import, shall not be limiting and shall be deemed to be followed by the phrase
“without limitation.”
 
(f) All references to the Lenders herein shall, where appropriate, include any
Lender, the Administrative Agent, the Collateral Agent, the Arranger, the
Bookrunner, or, in the case of any Secured Hedge Agreement, any Hedge Bank.
 
SECTION 2. GRANT OF SECURITY INTEREST; CONTINUING LIABILITY UNDER COLLATERAL
 
(a) Each Grantor hereby grants to the Collateral Agent, for the ratable benefit
of the Secured Parties, a security interest in all of the personal property of
such Grantor, including the following property, in each case, wherever located
and now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (the “Collateral”), as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:
 
(i) all Accounts;
 
(ii) all As-Extracted Collateral;
 
(iii) all Chattel Paper;
 
(iv) all Commercial Tort Claims from time to time specifically described on
Schedule 3.10;
 
(v) all Contracts;
 
(vi) all Deposit Accounts;
 
(vii) all Documents;
 
(viii) all Equipment;
 
(ix) all Fixtures
 
(x) all General Intangibles;
 
 
10

--------------------------------------------------------------------------------

 
(xi) all Goods
 
(xii) all Instruments;
 
(xiii) all Insurance;
 
(xiv) all Intellectual Property;
 
(xv) all Inventory;
 
(xvi) all Investment Property;
 
(xvii) all Letters of Credit and all Letter of Credit Rights;
 
(xviii) all Money;
 
(xix) all Securities Accounts;
 
(xx) all Collateral Accounts and all Collateral Account Funds;
 
(xxi) all Receivables and all Receivables records;
 
(xxii) all books, records, ledger cards, files, correspondence, customer lists,
blueprints, technical specifications, manuals, computer software, computer
printouts, tapes, disks and other electronic storage media and related data
processing software and similar items that at any time pertain to or evidence or
contain information relating to any of the Collateral or are otherwise necessary
or helpful in the collection thereof or realization thereupon; and
 
(xxiii) to the extent not otherwise included, all other property, whether
tangible or intangible, of such Grantor and all Proceeds, products, accessions,
rents and profits of any and all of the foregoing and all collateral security,
Supporting Obligations and guarantees given by any person with respect to any of
the foregoing;
 
provided that, notwithstanding any other provision set forth in this Section 2,
this Agreement shall not, at any time, constitute a grant of a security interest
in any property that is, at such time, (i) an Excluded Asset, (ii) the
outstanding capital stock, limited liability interests, partnership interests or
other equity interests of a First-Tier Foreign Subsidiary or Excluded Domestic
Subsidiary in excess of 65% of the voting power of all classes of capital stock,
limited liability interests, partnership interests or other equity interests of
such First-Tier Foreign Subsidiary or Excluded Domestic Subsidiary entitled to
vote, or (iii) any outstanding capital stock, limited liability interests,
partnership interests or other equity interests of a Foreign Subsidiary that is
not a First-Tier Foreign Subsidiary (any equity interests described in clauses
(i), (ii) and (iii), collectively, the “Excluded Equity Interests”).
 
 
11

--------------------------------------------------------------------------------

 
(b) Notwithstanding anything herein to the contrary, (i) each Grantor shall
remain liable for all obligations under and in respect of the Collateral and
nothing contained herein is intended or shall be a delegation of duties to the
Collateral Agent or any other Secured Party, (ii) each Grantor shall remain
liable under each of the agreements included in the Collateral, including any
Receivables, any Contracts and any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests, to perform all of the obligations undertaken
by it thereunder all in accordance with and pursuant to the terms and provisions
thereof and neither the Collateral Agent nor any other Secured Party shall have
any obligation or liability under any of such agreements by reason of or arising
out of this Agreement or any other document related hereto nor shall the
Collateral Agent nor any other Secured Party have any obligation to make any
inquiry as to the nature or sufficiency of any payment received by it or have
any obligation to take any action to collect or enforce any rights under any
agreement included in the Collateral, including any agreements relating to any
Receivables, any Contracts or any agreements relating to Pledged Partnership
Interests or Pledged LLC Interests and (iii) the exercise by the Collateral
Agent of any of its rights hereunder shall not release any Grantor from any of
its duties or obligations under the contracts and agreements included in the
Collateral, including any agreements relating to any Receivables, any Contracts
and any agreements relating to Pledged Partnership Interests or Pledged LLC
Interests.
 
SECTION 3. REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent, the Collateral Agent and the Lenders to
enter into the Credit Agreement and to induce the Lenders to make their
respective extensions of credit to the Borrowers thereunder, each Grantor hereby
represents and warrants to the Secured Parties that:
 
3.01 Title; No Other Liens.  Such Grantor owns each item of the
Collateral  granted by it free and clear of any and all Liens or claims,
including Liens arising as a result of such Grantor becoming bound (as a result
of merger or otherwise) as grantor under a security agreement entered into by
another person, except for Permitted Liens and other Liens expressly permitted
by Section 8.01 of the Credit Agreement.  No financing statement, mortgage or
other public notice with respect to all or any part of the Collateral is on file
or of record in any public office, except such as have been filed in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, pursuant
to this Agreement or as is expressly permitted by Section 8.01 of the Credit
Agreement.
 
3.02 Perfected First Priority Liens.   The security interests granted pursuant
to this Agreement (a) upon completion of the filings and other actions specified
on Schedule 3.02 (as such schedule may be amended or supplemented from time to
time with respect to after-acquired property consistent with Section 7.12 of the
Credit Agreement) (all of which, in the case of all filings and other documents
referred to on said Schedule, have been delivered to the Collateral Agent in
duly completed and duly executed form, as applicable, except as permitted by
Section 7.17 of the Credit Agreement) and payment of all filing fees, will
constitute valid fully perfected security interests in all of the Collateral in
favor of the Collateral Agent, for the ratable benefit of the Secured Parties,
as collateral security for such Grantor’s  Obligations enforceable in accordance
with the terms hereof, except for the taking of any actions required in
connection with After-Acquired Intellectual Property or as may be required under
the laws of any jurisdiction outside of the United States in order to perfect
the Collateral Agent’s Lien in the Collateral created under the laws of such
jurisdiction and (b) are prior to all other Liens on the Collateral, except for
Permitted Liens and other Liens expressly permitted by Section 8.01 of the
Credit Agreement.  Without limiting the foregoing but subject to any limitations
on such requirement expressly provided herein, except as permitted by Section
7.17 of the Credit Agreement, each Grantor has taken all actions necessary or
desirable, including those specified in Section 4.02 to (i) establish the
Collateral Agent’s “control” (within the meanings of Sections 8-106 and 9-106 of
the New York UCC) over any portion of the Investment Property constituting
Certificated Securities, Uncertificated Securities, Securities Accounts,
Securities Entitlements or Commodity Accounts,  (ii) establish the Collateral
Agent’s “control” (within the meaning of Section 9-104 of the New York UCC) over
all Deposit Accounts, (iii) establish the Collateral Agent’s “control” (within
the meaning of Section 9-107 of the New York UCC) over all Letter of Credit
Rights, (iv) establish the Collateral Agent’s control (within the meaning of
Section 9-105 of the New York UCC) over all Electronic Chattel Paper and (v)
establish the Collateral Agent’s “control” (within the meaning of Section 16 of
the Uniform Electronic Transaction Act as in effect in the applicable
jurisdiction “UETA”) over all “transferable records” (as defined in UETA).
 
 
12

--------------------------------------------------------------------------------

 
3.03 Name; Jurisdiction of Organization, etc.  On the date hereof, such
Grantor’s exact legal name (as indicated on the public record of such Grantor’s
jurisdiction of formation or organization, which shows such Grantor to have been
formed or organized), jurisdiction of formation or organization, organizational
identification number, if any, and the location of such Grantor’s chief
executive office are specified on Schedule 3.03 (as such schedule may be amended
or supplemented from time to time).  Each Grantor is organized solely under the
law of the jurisdiction so specified and has not filed any certificates of
domestication, transfer or continuance in any other jurisdiction.  Except as
otherwise indicated on Schedule 3.03 (as such schedule may be amended or
supplemented from time to time), the jurisdiction of each such Grantor’s
organization or formation is required to maintain a public record showing such
Grantor to have been organized or formed.  Except as specified on Schedule 3.03
(as such schedule may be amended or supplemented from time to time), no such
Grantor has changed its name, jurisdiction of organization, chief executive
office or its corporate structure in any way (e.g., by merger, consolidation,
change in corporate form or otherwise) within the past five years and has not
within the last five years become bound (whether as a result of merger or
otherwise) as a grantor under a security agreement entered into by another
person, which has not heretofore been terminated.
 
3.04 Inventory and Equipment.  (a)  None of the Inventory or Equipment that is
included in the Collateral is in the possession of an issuer of a negotiable
document (as defined in Section 7-104 of the New York UCC) therefor or is
otherwise in the possession of any bailee or warehouseman.
 
(b) Any Inventory now or hereafter produced by any Grantor included in the
Collateral has been and will be produced in compliance in all material respects
with the requirements of all applicable laws and regulations, including the Fair
Labor Standards Act.
 
3.05 Farm Products.  None of the Collateral constitutes, or is the Proceeds of,
Farm Products.
 
 
13

--------------------------------------------------------------------------------

 
3.06 Investment Property.(a)   (a)  Schedule 3.06(a) hereto (as such schedule
may be amended or supplemented from time to time) sets forth under the headings
“Pledged Stock,” “Pledged LLC Interests,” “Pledged Partnership Interests” and
“Pledged Trust Interests,” respectively, all of the Pledged Stock, Pledged LLC
Interests, Pledged Partnership Interests and Pledged Trust Interests owned by
any Grantor in its subsidiaries and such Pledged Equity Interests constitute the
percentage of issued and outstanding shares of stock, percentage of membership
interests, percentage of partnership interests or percentage of beneficial
interest of the respective issuers thereof indicated on such schedule.  Schedule
3.06(b) (as such schedule may be amended or supplemented from time to time) sets
forth under the heading “Pledged Debt Securities” or “Pledged Notes” all of the
Pledged Debt Securities and Pledged Notes owned by any Grantor and, to such
Grantor’s knowledge, all of such Pledged Debt Securities and Pledged Notes have
been duly authorized, authenticated or issued, and delivered and is the legal,
valid and binding obligation of the issuers thereof enforceable in accordance
with their terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity, regardless of whether considered in a proceeding
in equity or at law, and is not in default and constitutes all of the issued and
outstanding inter-company indebtedness evidenced by an instrument or
certificated security of the respective issuers thereof owing to such
Grantor.  Schedule 3.06(c) hereto (as such schedule may be amended from time to
time) sets forth under the headings “Securities Accounts,” “Commodities
Accounts,” and “Deposit Accounts” respectively, all of the Securities Accounts,
Commodities Accounts and Deposit Accounts in which each Grantor customarily
maintains an interest in excess of $500,000.  Each Grantor is the sole
entitlement holder or customer of each such account, and no Grantor has
consented to or is otherwise aware of any person having “control” (within the
meanings of Sections 8-106, 9-106 and 9-104 of the New York UCC) over, or any
other interest in, any such Securities Account, Commodity Account or Deposit
Account, in each case in which such Grantor has an interest, or any securities,
commodities or other property credited thereto.
 
(b) The shares of Pledged Equity Interests pledged by such Grantor hereunder
constitute all of the issued and outstanding shares of all classes of Equity
Interests in each Issuer owned by such Grantor (other than any Excluded Equity
Interests).
 
(c) All the shares of the Pledged Equity Interests have been duly and validly
issued and are fully paid and nonassessable.
 
(d) The terms of any uncertificated Pledged LLC Interests and Pledged
Partnership Interests do not provide that they are securities governed by
Article 8 of the Uniform Commercial Code in effect from time to time in the
“issuer’s jurisdiction” of each Issuer thereof (as such term is defined in the
Uniform Commercial Code in effect in such jurisdiction).  There shall be no
certificated Pledged LLC Interests or Pledged Partnership Interests which
provide that they are securities governed by Article 8 of the Uniform Commercial
Code in effect from time to time in the “issuer’s jurisdiction” of each Issuer
thereof, unless all certificates relating thereto have been delivered to the
Collateral Agent pursuant to the terms hereof.
 
(e) Such Grantor is the record and beneficial owner of, and has good and
defeasible title to, the Investment Property and Deposit Accounts pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other person, except Permitted Liens and other Liens expressly permitted by
Section 8.01 of the Credit Agreement, and there are no outstanding warrants,
options or other rights to purchase, or shareholder, voting trust or similar
agreements outstanding with respect to, or property that is convertible into, or
that requires the issuance or sale of, any Pledged Equity Interests.
 
 
14

--------------------------------------------------------------------------------

 
3.07 Receivables. (a)  None of the obligors on any material Receivables that are
included in the Collateral is a Governmental Authority.
 
(b) Each Receivable in excess of $500,000 that is included in the Collateral (i)
to such Grantor’s knowledge, is and will be the legal, valid and binding
obligation of the Account Debtor in respect thereof, representing an unsatisfied
obligation of such Account Debtor, (ii) to such Grantor’s knowledge, is and will
be enforceable in accordance with its terms, subject to the applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, (iii) is
not and will not be subject to any setoffs, defenses, taxes, counterclaims
(except with respect to setoffs in accordance with the Credit Agreement,
Permitted Liens and refunds, returns and allowances in the ordinary course of
business with respect to damaged merchandise) and (iv) is and will be in
compliance with all applicable material laws and regulations.
 
3.08 Intellectual Property.  (a)  Schedule 3.08(a) (as such schedule may be
amended or supplemented from time to time) lists all Intellectual Property which
is, as of the Closing Date, registered with or issued by a Governmental
Authority or is the subject of an application for registration or issuance, in
each case which is owned by such Grantor in its own name, except as set forth on
Schedule 3.08(a) (as such schedule may be amended or supplemented from time to
time), on the date hereof (collectively, the “Owned Intellectual Property”).  As
of the Closing Date, except as set forth in Schedule 3.08(a) (as such schedule
may be amended or supplemented from time to time), such Grantor is the exclusive
owner of the entire and unencumbered right, title and interest in and to all
such Owned Intellectual Property and is otherwise so entitled to use, and grant
to others the right to use, all such Owned Intellectual Property subject only to
the license terms of the licensing or franchise agreements referred to in
paragraph (c) below, Permitted Liens and other Liens expressly permitted by
Section 8.01 of the Credit Agreement, except where the failure to be entitled
would not reasonably be expected to have a Material Adverse Effect. To such
Grantor’s knowledge, such Grantor has a valid and enforceable right to use all
Intellectual Property which it uses in its business, but does not own
(collectively, the “Licensed Intellectual Property”), except where the failure
to have such rights would not reasonably be expected to have a Material Adverse
Effect.
 
(b) Except as set forth in Schedule 3.08(b), to the knowledge of such Grantor as
of the date hereof, all Owned Intellectual Property and all Licensed
Intellectual Property, is subsisting, unexpired and has not been abandoned.  To
such Grantor’s knowledge, all Owned Intellectual Property and Licensed
Intellectual Property is valid and enforceable, except for any items the
invalidity or unenforceability of which would not have a Material Adverse
Effect.  To such Grantor’s knowledge, except as disclosed on Schedule 3.08(e),
neither the operation of such Grantor’s business as currently conducted nor the
use of Owned Intellectual Property or Licensed Intellectual Property in
connection therewith infringes, misappropriates, dilutes or otherwise violates
the rights in any Intellectual Property of any other person, except where such
infringement, misappropriation, dilution, or violation would not reasonably be
expected to have a Material Adverse Effect.
 
 
15

--------------------------------------------------------------------------------

 
(c) Except as set forth in Schedule 3.08(c) (as such schedule may be amended or
supplemented from time to time), on the date hereof none of the Intellectual
Property owned by such Grantor is the subject of any licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor, other
than industry standard licensing or franchising agreements entered into in the
ordinary course of business.
 
(d) Except as set forth in Schedule 3.08(d) (as such schedule may be amended or
supplemented from time to time), to such Grantor’s knowledge, no holding,
decision or judgment has been rendered by any Governmental Authority or
arbitrator in the United States or outside the United States which would limit
or cancel the validity or enforceability of, or such Grantor’s rights in, any
Owned Intellectual Property, except where the same would not reasonably be
expected to have a Material Adverse Effect.  Such Grantor is not aware of any
uses of any item of Owned Intellectual Property that could reasonably be
expected to lead to such item becoming invalid or unenforceable including
unauthorized uses by third parties and uses which were not supported by the
goodwill of the business connected with the use of and symbolized by any
Trademarks owned by a Grantor, except where the same would not reasonably be
expected to have a Material Adverse Effect.
 
(e) Except as set forth in Schedule 3.08(e) (as such schedule may be amended or
supplemented from time to time), no action or proceeding is pending, or, to such
Grantor’s knowledge, threatened against any Grantor, on the date hereof (i)
seeking to limit or cancel any Owned Intellectual Property or, to such Grantor’s
knowledge, Licensed Intellectual Property, other than in non-final office
actions issued in the course of prosecution of applications for registration or
issuance, except as would not reasonably be expected to have a Material Adverse
Effect, (ii) alleging that any services provided by, processes used by, or
products manufactured or sold by such Grantor infringe, misappropriate, dilute
or otherwise violate any Intellectual Property rights of any other person,
except as would not reasonably be expected to have a Material Adverse Effect, or
(iii) alleging that any material Intellectual Property owned by any Grantor is
being licensed, sublicensed or used in violation of any intellectual property
right of any other person.  To such Grantor’s knowledge, no person is engaging
in any activity that infringes upon, misappropriates, dilutes or is otherwise an
unauthorized use of, any material Intellectual Property owned by such Grantor or
the rights of such Grantor therein.  The consummation of the transactions
contemplated by this Agreement (including the enforcement of remedies in
accordance with the terms hereof) will not result in the termination or
impairment of any of the Intellectual Property owned or used by such Grantor.
 
(f) With respect to each Copyright License, Trademark License, Trade Secret
License and Patent License, the loss of which could have a Material Adverse
Effect:  (i) such license is a valid and binding obligation of such Grantor and,
to such Grantor’s knowledge, the other parties thereto, and is in full force and
effect; (ii) such license will not cease to be valid and binding and in full
force and effect on terms identical to those currently in effect as a result of
the rights and interests granted herein, nor will the grant of such rights and
interests constitute a breach or default under such license or otherwise give
the licensor or licensee a right to terminate such license; (iii) such Grantor
has not received any notice of termination or cancellation under such license;
(iv) such Grantor has not received any notice of a breach or default under such
license, which breach or default has not been cured; and (v) such Grantor is not
in breach or default in any material respect, and no event has occurred that,
with notice and/or lapse of time, would constitute such a breach or default or
permit termination, modification or acceleration under such license.
 
 
16

--------------------------------------------------------------------------------

 
(g) Except as set forth in Schedule 3.08(g) (as such schedule may be amended or
supplemented from time to time), such Grantor has performed all acts and has
paid all required fees and taxes to maintain each and every item of Owned
Intellectual Property in full force and effect except for any such items of
Owned Intellectual Property that such Grantor in its reasonable business
judgment determines have no commercial value to the business of such Grantor.
 
(h) To such Grantor’s knowledge, (i) none of the Trade Secrets owned by such
Grantor has been misappropriated by any other person; (ii) no employee,
independent contractor or agent of such Grantor has misappropriated any Trade
Secrets of any other person in the course of the performance of his or her
duties as an employee, independent contractor or agent of such Grantor; and
(iii) no employee, independent contractor or agent of such Grantor is in default
or breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s Intellectual Property.
 
(i) Except as set forth in Schedule 3.08(i) (as such schedule may be amended or
supplemented from time to time), such Grantor has made all filings and
recordations necessary to evidence its ownership interest in the Owned
Intellectual Property which is the subject of a registration or application, and
with the United States Patent and Trademark Office, the United States Copyright
Office and in corresponding national and international patent, trademark and
copyright offices, except where the failure to make such filings or recordations
would not reasonably be expected to have a Material Adverse Effect.
 
(j) Such Grantor has taken commercially reasonable steps to use consistent
standards of quality in the manufacture, distribution and sale of all products
sold and provision of all services provided under or in connection with any
Trademarks used in the business of such Grantor and has taken reasonable steps
to ensure that all its licensed users of its Trademarks use such consistent
standards of quality.
 
3.09 Letters of Credit and Letter of Credit Rights.  No Grantor is a beneficiary
or assignee under any Letter of Credit other than the Letters of Credit
described on Schedule 3.09 (as such schedule may be amended or supplemented from
time to time).
 
3.10 Commercial Tort Claims.  No Grantor has any Commercial Tort Claims
individually or in the aggregate in excess of $500,000, except as specifically
described on Schedule 3.10 (as such schedule may be amended or supplemented from
time to time).
 
3.11 Contracts.
 
(a) Each Material Contract is valid and binding on each Grantor and any of its
Subsidiaries, as applicable, and in full force and effect, except where the
failure to be valid, binding and in full force and effect, either individually
or in the aggregate, would not have a Material Adverse Effect;
 
 
17

--------------------------------------------------------------------------------

 
(b) Each Grantor and each of its Subsidiaries have in all material respects
performed all obligations required to be performed by them to date under each
Material Contract, except where such noncompliance, either individually or in
the aggregate, would not have a Material Adverse Effect; and
 
(c) No Grantor nor any of its Subsidiaries has received written notice of, or
otherwise has knowledge of, the existence of any event or condition which
constitutes, or, after notice or lapse of time or both, will constitute, a
material default on the part of such Grantor or any of its Subsidiaries under
any such Material Contract, except where such default, either individually or in
the aggregate, would not have a Material Adverse Effect.
 
SECTION 4. COVENANTS
 
Each Grantor covenants and agrees with the Secured Parties that, from and after
the date of this Agreement until the Obligations (other than Obligations in
respect of any Treasury Management Agreement or Letters of Credit  (as defined
in the Credit Agreement)) shall have been paid in full, each Letter of Credit
(as defined in the Credit Agreement) shall have been cancelled or expired or
been backstopped or Cash Collateralized, in each case, in amounts and pursuant
to documentation in form and substance satisfactory to the Administrative Agent
and the L/C Issuer, and all commitments to extend credit under the Credit
Agreement shall have expired or been terminated:
 
4.01 Covenants in Credit Agreement.  Each Grantor shall take, or shall refrain
from taking, as the case may be, each action that is necessary to be taken or
not taken, as the case may be, so that no Default or Event of Default is caused
by the failure to take such action or to refrain from taking such action by such
Grantor or any of its Subsidiaries.
 
4.02 Delivery and Control of Instruments, Chattel Paper, Negotiable Documents,
Investment Property and Deposit Accounts.  (a)  If any of the Collateral which
fair market value is in excess of $500,000 individually is or shall become
evidenced or represented by any Instrument, Certificated Security, Negotiable
Document or Tangible Chattel Paper, then such Instrument (other than checks
received in the ordinary course of business), Certificated Security, Negotiable
Documents or Tangible Chattel Paper shall be promptly delivered to the
Collateral Agent, duly endorsed in a manner reasonably satisfactory to the
Collateral Agent, to be held as Collateral pursuant to this Agreement, and all
of such property owned by any Grantor as of the Closing Date shall be delivered
on the Closing Date, except as permitted by Section 7.17 of the Credit
Agreement.  Any Collateral not otherwise required to be delivered to the
Collateral Agent in accordance with this subsection (a) shall be delivered to
the Collateral Agent, at the request of the Collateral Agent, after an Event of
Default has occurred and be continuing.
 
 
18

--------------------------------------------------------------------------------

 
(b) If any of the Collateral is or shall become “Electronic Chattel Paper,” such
Grantor shall ensure that (i) a single authoritative copy exists which is
unique, identifiable, unalterable (except as provided in clauses (iii), (iv) and
(v) of this paragraph), (ii) such authoritative copy identifies the Collateral
Agent as the assignee and is communicated to and maintained by the Collateral
Agent or its designee, (iii) copies or revisions that add or change the assignee
of the authoritative copy can only be made with the participation of the
Collateral Agent, (iv) each copy of the authoritative copy and any copy of a
copy is readily identifiable as a copy and not the authoritative copy and (v)
any revision of the authoritative copy is readily identifiable as an authorized
or unauthorized revision.
 
(c) If any Collateral is or shall become evidenced or represented by an
Uncertificated Security, such Grantor shall take commercially reasonable efforts
to cause the Issuer thereof either (i) to register the Collateral Agent as the
registered owner of such Uncertificated Security, upon original issue or
registration of transfer or (ii) to agree in writing with such Grantor and the
Collateral Agent that such Issuer will comply with instructions with respect to
such Uncertificated Security originated by the Collateral Agent without further
consent of such Grantor, such agreement to be in substantially the form of
Exhibit A, and such actions shall be taken on or prior to the Closing Date with
respect to any Uncertificated Securities owned as of the Closing Date by any
Grantor.
 
(d) Each Grantor shall maintain Securities Entitlements, Securities Accounts and
Deposit Accounts with values in excess of $250,000 in each individual account,
or $1,000,000 in the aggregate, only with financial institutions that have
agreed to comply with entitlement orders and instructions issued or originated
by the Collateral Agent without further consent of such Grantor, such agreement
to be in a form reasonably acceptable to the Collateral Agent, except as
permitted by Section 7.17 of the Credit Agreement.
 
(e) Reserved.
 
(f) Reserved.
 
(g) In the case of any transferable Letter of Credit Rights in excess of
$100,000 individually or $1,000,000 in the aggregate, each Grantor shall use
commercially reasonable efforts to obtain the consent of any issuer thereof to
the transfer of such Letter of Credit Rights to the Collateral Agent.  In the
case of any other Letter of Credit Rights in excess of $100,000 individually or
$1,000,000 in the aggregate each Grantor shall use commercially reasonable
efforts to obtain the consent of the issuer thereof and any nominated person
thereon to the assignment of the proceeds of the related Letter of Credit in
accordance with Section 5-114(c) of the New York UCC.
 
4.03 Maintenance of Insurance.  (a)  Such Grantor will maintain, with reputable
insurance companies, insurance on all its property (including all Inventory,
Equipment and Vehicles) in at least such amounts and against at least such risks
as are usually insured against by companies engaged in the same or a similar
business; and furnish to the Collateral Agent with copies for each Secured
Party, upon written request, full information as to the insurance carried;
provided that in any event such Grantor will maintain, to the extent obtainable
on commercially reasonable terms, (i) property and casualty insurance on all
real and personal property on an all risks basis (including the perils of flood
and quake and loss by fire, explosion and theft), covering the repair or
replacement cost of all such property and consequential loss coverage for
business interruption and extra expense (which shall include construction
expenses and such other business interruption expenses as are otherwise
generally available to similar businesses), and (ii) public liability
insurance.  Such Grantor will comply with the covenants relating to insurance
set forth in Section 7.07 of the Credit Agreement.  All insurance shall provide
that no cancellation, material reduction in amount or material change in
coverage thereof shall be effective until at least 30 days after receipt by the
Collateral Agent of written notice thereof.
 
 
19

--------------------------------------------------------------------------------

 
(b) Such Grantor will deliver to the Collateral Agent on behalf of the Secured
Parties, (i) on the Closing Date, a certificate dated such date showing the
amount and types of insurance coverage as of such date, (ii) promptly following
receipt of notice from any insurer, a copy of any notice of cancellation or
material change in coverage from that existing on the Closing Date, (iii)
forthwith, notice of any cancellation or nonrenewal of coverage by such Grantor
and (iv) promptly after such information is available to such Grantor, full
information as to any claim for an amount in excess of $1,000,000 with respect
to any property and casualty insurance policy maintained by such Grantor.  Each
Secured Party shall be named as additional insured on all such liability
insurance policies of such Grantor and the Collateral Agent shall be named as
loss payee on all property and casualty insurance policies of such Grantor.
 
(c) Upon the request of the Collateral Agent, MacDermid shall deliver to the
Secured Parties a report of a reputable insurance broker with respect to such
insurance and such supplemental reports with respect thereto as the Collateral
Agent may from time to time reasonably request.
 
4.04 [Reserved].
 
4.05 Maintenance of Perfected Security Interest; Further
Documentation.   (a)  Such Grantor shall maintain each of the security interests
created by this Agreement as a perfected security interest having at least the
priority described in Section 3.02 and shall defend such security interest
against the claims and demands of all persons whomsoever, subject to the
provisions of Section 7.15.
 
(b) Such Grantor shall furnish to the Secured Parties from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the assets and property of such Grantor as
the Collateral Agent may reasonably request, all in reasonable detail.
 
(c) At any time and from time to time, upon the written request of the
Collateral Agent, and at the sole expense of such Grantor, such Grantor shall
promptly and duly authorize, execute and deliver, and have recorded, such
further instruments and documents and take such further actions as the
Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, including, the filing of any financing or continuation
statements under the Uniform Commercial Code (or other similar laws) in effect
in any jurisdiction with respect to the security interests created hereby and in
the case of Investment Property, Deposit Accounts and any other relevant
Collateral, taking any actions necessary to enable the Collateral Agent to
obtain “control” (within the meaning of the applicable Uniform Commercial Code)
with respect thereto, including without limitation, executing and delivering and
causing the relevant depositary bank or securities intermediary to execute and
deliver a control agreement, such agreement to be in a form reasonably
acceptable to the Collateral Agent.
 
 
20

--------------------------------------------------------------------------------

 
4.06 Changes in Locations, Name, Jurisdiction of Incorporation, etc.  Except
upon 60 days’ written notice after such change (or such later time as agreed to
by the Collateral Agent upon no less than 15 days’ prior written notice before
the expiration of such 60 day period), in each case, to the Collateral Agent and
delivery to the Collateral Agent of duly authorized and, where required,
executed copies of all additional financing statements and other documents
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests provided for herein:
 
(a) change its legal name or jurisdiction of organization from that referred to
in Section 3.03;
 
(b) change its identity or structure to such an extent that any financing
statement filed by the Collateral Agent in connection with this Agreement would
become misleading; or
 
(c) change its address to such an extent that any financing statement filed by
the Collateral Agent in connection with this Agreement would become incorrect.
 
4.07 Notices.  Such Grantor shall advise the Collateral Agent promptly, in
reasonable detail, of:
 
(a) any Lien (other than any Lien expressly permitted by Section 8.01 of the
Credit Agreement) on any of the Collateral; and
 
(b) the occurrence of any other event which could reasonably be expected to have
a Material Adverse Effect on the aggregate value of the Collateral or on the
security interests created hereby.
 
4.08 Investment Property.   (a)  If such Grantor shall become entitled to
receive or shall receive any stock or other ownership certificate (including any
certificate representing a stock dividend or a distribution in connection with
any reclassification, increase or reduction of capital or any certificate issued
in connection with any reorganization), option or rights in respect of the
Equity Interests in any Issuer, whether in addition to, in substitution of, as a
conversion of, or in exchange for, any shares of or other ownership interests in
the Pledged Securities, or otherwise in respect thereof, such Grantor shall
accept the same as the agent of the Secured Parties, hold the same in trust for
the Secured Parties and deliver the same forthwith to the Collateral Agent in
the exact form received, duly endorsed by such Grantor to the Collateral Agent,
if required, together with an undated stock power or similar instrument of
transfer covering such certificate duly executed in blank by such Grantor and
with, if the Collateral Agent so requests, signature guaranteed, to be held by
the Collateral Agent, subject to the terms hereof, as additional collateral
security for the Obligations.  If an Event of Default has occurred and is
continuing, any sums paid upon or in respect of the Pledged Securities upon the
liquidation or dissolution of any Issuer shall be paid over to the Collateral
Agent to be held by it hereunder as additional collateral security for the
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Securities or any property shall be distributed upon or
with respect to the Pledged Securities pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Collateral Agent, be delivered to
the Collateral Agent to be held by it hereunder as additional collateral
security for the Obligations.  If an Event of Default has occurred and is
continuing, if any sums of money or property so paid or distributed in respect
of the Pledged Securities shall be received by such Grantor, such Grantor shall,
until such money or property is paid or delivered to the Collateral Agent, hold
such money or property in trust for the Secured Parties, segregated from other
funds of such Grantor, as additional collateral security for the Obligations.
 
 
21

--------------------------------------------------------------------------------

 
(b) Without the prior written consent of the Collateral Agent, such Grantor
shall not (i) vote to enable, or take any other action to permit, any Issuer to
issue any stock, partnership interests, limited liability company interests or
other equity securities of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any stock,
partnership interests, limited liability company interests or other equity
securities of any nature of any Issuer (except, in each case, pursuant to a
transaction not prohibited by the Credit Agreement), (ii) sell, assign,
transfer, exchange, or otherwise dispose of, or grant any option with respect
to, any of the Investment Property or Proceeds thereof or any interest therein
(except, in each case, pursuant to a transaction not prohibited by the Credit
Agreement), (iii) create, incur or permit to exist any Lien or option in favor
of, or any claim of any person with respect to, any of the Investment Property
or Proceeds thereof, or any interest therein, except for the security interests
created by this Agreement or any Lien expressly permitted thereon pursuant to
Section 8.01 of the Credit Agreement, (iv) enter into any agreement or
undertaking restricting the right or ability of such Grantor or the Collateral
Agent to sell, assign or transfer any of the Investment Property or Proceeds
thereof or any interest therein or (v) cause or permit any Issuer of any Pledged
Partnership Interests or Pledged LLC Interests which are not securities (for
purposes of the New York UCC) on the date hereof to elect or otherwise take any
action to cause such Pledged Partnership Interests or Pledged LLC Interests to
be treated as securities for purposes of the New York UCC; provided, however,
notwithstanding the foregoing, if any issuer of any Pledged Partnership
Interests or Pledged LLC Interests takes any such action in violation of the
provisions in this clause (v), such Grantor shall promptly notify the Collateral
Agent in writing of any such election or action and, in such event, shall take
all steps necessary or advisable to establish the Collateral Agent’s “control”
thereof.
 
(c) In the case of each Grantor which is an Issuer, such Issuer agrees that (i)
it shall be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and shall comply with such terms insofar as such terms
are applicable to it, (ii) it shall notify the Collateral Agent promptly in
writing of the occurrence of any of the events described in Section 4.08(a) with
respect to the Pledged Securities issued by it and (iii) the terms of Sections
5.03(c) and 5.07 shall apply to it, mutatis mutandis, with respect to all
actions that may be required of it pursuant to Section 5.03(c) or 5.07 with
respect to the Pledged Securities issued by it.  In addition, each Grantor which
is either an Issuer or an owner of any Pledged Security hereby consents to the
grant by each other Grantor of the security interest hereunder in favor of the
Collateral Agent and to the transfer of any Pledged Security to the Collateral
Agent or its nominee following an Event of Default and to the substitution of
the Collateral Agent or its nominee as a partner, member or shareholder of the
Issuer of the related Pledged Security.
 
4.09 Receivables.  (a)  Other than in a manner consistent with its past
practice, such Grantor shall not (i) grant any extension of the time of payment
of any Receivable, (ii) compromise or settle any Receivable for less than the
full amount thereof, (iii) release, wholly or partially, any person liable for
the payment of any Receivable, (iv) allow any credit or discount whatsoever on
any Receivable or (v) amend, supplement or modify any Receivable in any manner
that could adversely affect the value thereof.
 
 
22

--------------------------------------------------------------------------------

 
(b) Such Grantor shall deliver to the Collateral Agent a copy of each material
demand, notice or document received by it that questions or calls into doubt the
validity or enforceability of more than 10% of the aggregate amount of the then
outstanding Receivables that are included in the Collateral.
 
(c) Each Grantor shall perform and comply in all material respects with all of
its obligations with respect to the Receivables.
 
4.10 Intellectual Property.  (a)  Such Grantor (either itself or through
licensees) shall (i) continue to use each Trademark included in the Owned
Intellectual Property in order to maintain such Trademark in full force free
from any claim of abandonment for non-use, unless Grantor makes a good faith
business decision to discontinue such line, change the name of such goods or
services, or such abandonment is permitted by Section 4.10(i), (ii) take
reasonable steps to maintain as in the past the quality of products and services
offered under any of its Trademarks and take all reasonable steps to ensure that
all its licensed users of such Trademarks maintain such quality, (iii) not adopt
or use any mark which is confusingly similar or a colorable imitation of a
Trademark owned by such Grantor unless the Collateral Agent, for the ratable
benefit of the Secured Parties, shall obtain a perfected security interest in
such mark pursuant to this Agreement and the Trademark Security Agreement, and
(iv) not (and not permit any licensee or sublicensee thereof to) do any act or
knowingly omit to do any act whereby a Trademark owned by such Grantor may
become invalidated or impaired in any way, but subject to Grantor’s rights to
discontinue or abandon its rights under Section 4.10(i).
 
(b) Such Grantor (either itself or through licensees) shall not knowingly do any
act, or knowingly omit to do any act, whereby any Patent owned by such Grantor
may become forfeited, abandoned or dedicated to the public, except as permitted
under Section 4.10(i).
 
(c) Such Grantor shall not (and shall not knowingly permit any licensee or
sublicensee thereof to) knowingly do any act or knowingly omit to do any act
whereby any Copyrights included in the Owned Intellectual Property may become
invalidated.  Such Grantor shall not (either itself or through licensees)
knowingly do any act whereby any material Copyrights owned by such Grantor may
fall into the public domain, except as permitted under Section 4.10(i).
 
(d) Such Grantor will not do any act that knowingly infringes, misappropriates
or violates the rights in any Intellectual Property of any other person.
 
(e) Such Grantor shall, and shall take reasonable steps to require its
licensees, to use Intellectual Property owned by such Grantor with the
applicable statutory notices provided for under applicable law and all other
notices and legends required by applicable Requirements of Law, consistent with
industry practices.
 
 
23

--------------------------------------------------------------------------------

 
(f) Such Grantor shall notify the Collateral Agent promptly if it knows, that
any application or registration relating to any Owned Intellectual Property may
become forfeited, abandoned or dedicated to the public, or of any adverse
determination or development in any proceeding (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court or
tribunal in any country except for non-final office actions issued in the course
of prosecution of applications for registration) regarding such Grantor’s
ownership of, or the validity of, any Owned Intellectual Property or such
Grantor’s right to register the same or to own and maintain the same, except to
the extent that Grantor is abandoning such Owned Intellectual Property as
permitted under Section 4.10(i).
 
(g) In the event that such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file with the United States Copyright
Office or any similar office or agency in any other country or any political
subdivision thereof an application for the registration of any Copyrights, such
Grantor shall report such filing of such application, to the Collateral Agent
within 30 days after the end of each fiscal quarter during which such filing
occurred.  Upon request of the Collateral Agent, such Grantor shall execute and
deliver, to the Collateral Agent, a Copyright Security Agreement in the form set
forth in Exhibit C.
 
(h) In the event that such Grantor, either by itself or through any agent,
employee, licensee or designee, shall file with the United States Patent and
Trademark Office or any similar office or agency in any other country or any
political subdivision thereof an application for the registration of any Patent
or any  Trademark, such Grantor shall report such filing of such application, to
the Collateral Agent within 30 days after the end of each fiscal quarter during
which such filing occurred.  Upon request of the Collateral Agent, such Grantor
shall execute and deliver, to the Collateral Agent, a Patent Security Agreement
in the form set forth in Exhibit D or a Trademark Security Agreement in the form
set forth in Exhibit B, as applicable.
 
(i) Such Grantor (either itself or through licensees) shall not, without the
prior written consent of the Collateral Agent, discontinue use of or otherwise
abandon any of its Owned Intellectual Property, or abandon any application or
any right to file an application for any Patent, Trademark, or Copyright, unless
in such Grantor’s reasonable business judgment such use or the pursuit or
maintenance of such Owned Intellectual Property is no longer desirable in the
conduct of such Grantor’s business and that the loss thereof could not
reasonably be expected to have a Material Adverse Effect.
 
(j) In the event that any Intellectual Property owned by such Grantor and
material to its business is infringed, misappropriated or diluted by a third
party, such Grantor shall take such actions as such Grantor shall reasonably
deem appropriate under the circumstances to protect and enforce such
Intellectual Property.
 
(k) Such Grantor agrees that, should it obtain an ownership interest in any item
of Intellectual Property which is not, as of the Closing Date, a part of the
Intellectual Property Collateral (the “After-Acquired Intellectual Property”),
(i) the provisions of Section 2 shall automatically apply thereto; (ii) any such
After-Acquired Intellectual Property, and in the case of Trademarks, the
goodwill of the business connected therewith and symbolized thereby, shall
automatically become part of the Intellectual Property Collateral; (iii) with
respect to any such After-Acquired Intellectual Property consisting of U.S.
registered Copyrights, Patents or Trademarks (or applications therefor), such
Grantor shall report such After-Acquired Intellectual Property to the Collateral
Agent within 30 days after the end of each fiscal quarter during which such
acquisition occurred; and (iv) upon request of the Collateral Agent, such
Grantor shall execute and deliver, to the Collateral Agent, a Copyright Security
Agreement in the form set forth in Exhibit C, a Patent Security Agreement in the
form set forth in Exhibit D and/or a Trademark Security Agreement in the form
set forth in Exhibit B, as applicable.
 
 
24

--------------------------------------------------------------------------------

 
(l) Such Grantor agrees to execute upon the Amendment No. 1 Effective Date, a
Trademark Security Agreement, in substantially the form of Exhibit B, and a
Copyright Security Agreement, in substantially the form of Exhibit C, a Patent
Security Agreement, in substantially the form of Exhibit D, as applicable, in
order to record the security interest granted herein to the Collateral Agent for
the ratable benefit of the Secured Parties with the United States Patent and
Trademark Office, the United States Copyright Office, and any other applicable
Governmental Authority.
 
(m) Such Grantor shall take all steps it deems in its reasonable business
judgment to be necessary to protect the secrecy of all Trade Secrets owned by
such Grantor and material to its business, including advising employees of the
confidentiality of company proprietary information and labeling and restricting
access to secret information and documents, consistent with past practice.
 
4.11 Contracts.  (a)  Such Grantor shall perform and comply in all material
respects with all its obligations under the Material Contracts if failure to do
so could reasonably be expected to have a Material Adverse Effect.
 
(b) Such Grantor shall not amend, modify, terminate, waive or fail to enforce
any provision of any Contract in any manner which could reasonably be expected
to materially adversely affect the value of the Collateral or otherwise have a
Material Adverse Effect.
 
4.12 Commercial Tort Claims.  Such Grantor shall advise the Collateral Agent
promptly of any Commercial Tort Claim held by such Grantor individually or in
the aggregate in excess of $500,000 and shall promptly execute a supplement to
this Agreement in form and substance reasonably satisfactory to the Collateral
Agent to grant a security interest in such Commercial Tort Claim to the
Collateral Agent for the ratable benefit of the Secured Parties.
 
SECTION 5. REMEDIAL PROVISIONS
 
5.01 Certain Matters Relating to Receivables.  (a)  If required by the
Collateral Agent at any time after the occurrence and during the continuance of
an Event of Default, any payments of Receivables, when collected by any Grantor,
(i) shall be forthwith (and, in any event, within two Business Days) deposited
by such Grantor in the exact form received, duly endorsed by such Grantor to the
Collateral Agent if required, in a Collateral Account maintained under the sole
dominion and control of the Collateral Agent, subject to withdrawal by the
Collateral Agent for the account of the Secured Parties only as provided in
Section 5.05, and (ii) until so turned over, shall be held by such Grantor in
trust for the Secured Parties, segregated from other funds of such
Grantor.  Each such deposit of Proceeds of Receivables shall be accompanied by a
report identifying in reasonable detail the nature and source of the payments
included in the deposit.
 
 
25

--------------------------------------------------------------------------------

 
(b) If an Event of Default has occurred and is continuing, at the Collateral
Agent’s request, each Grantor shall deliver to the Collateral Agent all original
and other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Receivables that are included in the Collateral,
including all original orders, invoices and shipping receipts.
 
5.02 Communications with Obligors; Grantors Remain Liable.
 
(a) The Collateral Agent in its own name or in the name of others may at any
time after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Collateral Agent’s satisfaction the existence, amount
and terms of any Receivables or Contracts.
 
(b) The Collateral Agent may at any time after the occurrence and continuance of
an Event of Default notify, or require any Grantor to so notify, the Account
Debtor or counterparty on any Receivable or Contract of the security interest of
the Collateral Agent therein.  In addition, after the occurrence and during the
continuance of an Event of Default, the Collateral Agent may upon written notice
to the applicable Grantor, notify, or require any Grantor to notify, the Account
Debtor or counterparty to make all payments under the Receivables and/or
Contracts directly to the Collateral Agent.
 
(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each of the Receivables and Contracts to observe and perform all
the conditions and obligations to be observed and performed by it thereunder,
all in accordance with the terms of any agreement giving rise thereto.  No
Secured Party shall have any obligation or liability under any Receivable (or
any agreement giving rise thereto) or Contract by reason of or arising out of
this Agreement or the receipt by any Secured Party of any payment relating
thereto, nor shall any Secured Party be obligated in any manner to perform any
of the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto) or Contract, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
 
5.03 Pledged Securities.  (a)  Unless an Event of Default shall have occurred
and be continuing and the Collateral Agent shall have given notice to the
relevant Grantor of the Collateral Agent’s intent to exercise its corresponding
rights pursuant to Section 5.03(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Equity Interests and all
payments made in respect of the Pledged Notes, in each case paid in the normal
course of business of the relevant Issuer and consistent with past practice, to
the extent permitted in the Credit Agreement, and to exercise all voting and
corporate rights with respect to the Pledged Securities; provided, however, that
no vote shall be cast or corporate or other ownership right exercised or other
action taken which, in the Collateral Agent’s reasonable judgment, would impair
the Collateral or which would be inconsistent with or result in any violation of
any provision of the Credit Agreement, this Agreement or any other Loan
Document.
 
 
26

--------------------------------------------------------------------------------

 
(b) If an Event of Default shall occur and be continuing:  (i)  all rights of
each Grantor to exercise or refrain from exercising the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant
hereto shall cease and all such rights shall thereupon become vested in the
Collateral Agent who shall thereupon have the sole right, but shall be under no
obligation, to exercise or refrain from exercising such voting and other
consensual rights and (ii) the Collateral Agent shall have the right, without
notice to any Grantor, to transfer all or any portion of the Investment Property
to its name or the name of its nominee or agent.  In addition, the Collateral
Agent shall have the right at any time, without notice to any Grantor, to
exchange any certificates or instruments representing any Investment Property
for certificates or instruments of smaller or larger denominations.  If an Event
of Default has occurred and is continuing, in order to permit the Collateral
Agent to exercise the voting and other consensual rights which it may be
entitled to exercise pursuant hereto and to receive all dividends and other
distributions which it may be entitled to receive hereunder each Grantor shall
promptly execute and deliver (or cause to be executed and delivered) to the
Collateral Agent all proxies, dividend payment orders and other instruments as
the Collateral Agent may from time to time reasonably request and each Grantor
acknowledges that the Collateral Agent may utilize the power of attorney set
forth herein; provided that, immediately upon waiver or cure of such Event of
Default, all such rights shall, automatically and without further action by any
party hereto, revert to such Grantor.
 
(c) Each Grantor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Grantor hereunder to (i) comply with any instruction
received by it from the Collateral Agent in writing that (x) states that an
Event of Default has occurred and is continuing and (y) is otherwise in
accordance with the terms of this Agreement, without any other or further
instructions from such Grantor and each Grantor agrees that each Issuer shall be
fully protected in so complying, and (ii) upon any such instruction following
the occurrence and during the continuance of an Event of Default, pay any
dividends or other payments with respect to the Investment Property, including
Pledged Securities, directly to the Collateral Agent.
 
5.04 Proceeds to be Turned Over To Collateral Agent.  In addition to the rights
of the Secured Parties specified in Section 5.01 with respect to payments of
Receivables, if an Event of Default shall occur and be continuing, at the
request of the Collateral Agent, all Proceeds received by any Grantor consisting
of cash, cash equivalents, checks and other near-cash items shall be held by
such Grantor in trust for the Secured Parties, segregated from other funds of
such Grantor and shall, forthwith upon receipt by such Grantor be turned over to
the Collateral Agent in the exact form received by such Grantor (duly endorsed
by such Grantor to the Collateral Agent, if required).  All Proceeds received by
the Collateral Agent hereunder shall be held by the Collateral Agent in a
Collateral Account maintained under its sole dominion and control.  All Proceeds
while held by the Collateral Agent in a Collateral Account (or by such Grantor
in trust for the Secured Parties) shall continue to be held as collateral
security for all the Obligations and shall not constitute payment thereof until
applied as provided in Section 5.05.
 
 
27

--------------------------------------------------------------------------------

 
5.05 Application of Proceeds.  At such intervals as may be agreed upon by
MacDermid and the Collateral Agent, or, if an Event of Default shall have
occurred and be continuing, at any time at the Collateral Agent’s election, the
Collateral Agent may apply all or any part of the net Proceeds (after deducting
fees and expenses as provided in Section 5.06) constituting Collateral realized
through the exercise by the Collateral Agent of its remedies hereunder, whether
or not held in any Collateral Account in payment of the Obligations in
accordance with Section 9.03 of the Credit Agreement.
 
5.06 Code and Other Remedies.  (a)  If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations, all rights and remedies of a secured party under
the New York UCC (whether or not the New York UCC applies to the affected
Collateral) or its rights under any other applicable law or in equity.  Without
limiting the generality of the foregoing, the Collateral Agent, without demand
of performance or other demand, presentment, protest, advertisement or notice of
any kind (except any notice required by law referred to below) to or upon any
Grantor or any other person (all and each of which demands, defenses,
advertisements and notices are hereby waived), may in such circumstances
forthwith collect, receive, appropriate and realize upon the Collateral, or any
part thereof, and/or may forthwith sell, lease, license, assign, give option or
options to purchase, or otherwise dispose of and deliver the Collateral or any
part thereof (or contract to do any of the foregoing), in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or office of
any Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  Each Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released.  Each purchaser at
any such sale shall hold the property sold absolutely free from any claim or
right on the part of any Grantor, and each Grantor hereby waives (to the extent
permitted by applicable law) all rights of redemption, stay and/or appraisal
which it now has or may at any time in the future have under any rule of law or
statute now existing or hereafter enacted.  Each Grantor agrees that, to the
extent notice of sale shall be required by law, at least ten days’ notice to
such Grantor of the time and place of any public sale or the time after which
any private sale is to be made may constitute reasonable notification.  The
Collateral Agent shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  The Collateral Agent may
adjourn any public or private sale from time to time by announcement at the time
and place fixed therefor, and such sale may, without further notice, be made at
the time and place to which it was so adjourned.  The Collateral Agent may sell
the Collateral without giving any warranties as to the Collateral.  The
Collateral Agent may specifically disclaim or modify any warranties of title or
the like.  This procedure will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.  Each Grantor agrees
that it would not be commercially unreasonable for the Collateral Agent to
dispose of the Collateral or any portion thereof by using Internet sites that
provide for the auction of assets of the types included in the Collateral or
that have the reasonable capability of doing so, or that match buyers and
sellers of assets.  Each Grantor hereby waives any claims against the Collateral
Agent arising by reason of the fact that the price at which any Collateral may
have been sold at such a private sale was less than the price which might have
been obtained at a public sale, even if the Collateral Agent accepts the first
offer received and does not offer such Collateral to more than one
offeree.  Each Grantor further agrees, at the Collateral Agent’s reasonable
request, to assemble the Collateral and make it available to the Collateral
Agent at places which the Collateral Agent shall reasonably select, whether at
such Grantor’s premises or elsewhere.  The Collateral Agent shall have the right
to enter onto the property where any Collateral is located and take possession
thereof with or without judicial process.
 
 
28

--------------------------------------------------------------------------------

 
(b) The Collateral Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 5.06, after deducting all reasonable costs and expenses
of every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of the Secured Parties hereunder, including reasonable attorneys’
fees and disbursements, to the payment in whole or in part of the Obligations
and only after such application and after the payment by the Collateral Agent of
any other amount required by any provision of law, including Section 9-615(a) of
the New York UCC, need the Collateral Agent account for the surplus, if any, to
any Grantor.  If the Collateral Agent sells any of the Collateral upon credit,
the applicable Grantor will be credited only with payments actually made by the
purchaser and received by the Collateral Agent and applied to indebtedness of
the purchaser.  In the event the purchaser fails to pay for the Collateral, the
Collateral Agent may resell the Collateral and the applicable Grantor shall be
credited with proceeds of the sale.  To the extent permitted by applicable law,
each Grantor waives all claims, damages and demands it may acquire against any
Secured Party arising out of the exercise by them of any rights hereunder.
 
(c) In the event of any disposition of any of the Trademarks, the goodwill of
the business connected with the use of and symbolized by any Trademarks subject
to such Disposition shall be included, and with respect to any Intellectual
Property Collateral, the applicable Grantor shall supply the Collateral Agent or
its designee with such Grantor’s know-how and expertise, and with records,
documents and things embodying the same, relating to the manufacture,
distribution, advertising and sale of products or the provision of services
relating to such Intellectual Property Collateral subject to such disposition,
and such Grantor’s customer lists pertaining thereto, subject to appropriate
confidentiality undertakings on the part of any person receiving such
proprietary information.
 
(d) The Collateral Agent shall have no obligation to marshal any of the
Collateral.
 
(e) For the purpose of enabling the Collateral Agent, after the occurrence and
during the continuance of an Event of Default, to exercise rights and remedies
under Section 5 hereof at such time as the Collateral Agent shall be lawfully
entitled to exercise such rights and remedies, and for no other purpose, each
Grantor hereby grants to the Collateral Agent, an irrevocable (during the
continuance of an Event of Default), non-exclusive license (exercisable without
payment of royalty or other compensation to such Grantor), subject, in the case
of Trademarks, to sufficient rights to quality control and inspection in favor
of such Grantor to avoid the risk of invalidation of such Trademarks, to use,
license or sublicense any of the Intellectual Property of such Grantor, wherever
the same may be located.  Such license shall include access to all media in
Grantor’s possession or control in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.
 
 
29

--------------------------------------------------------------------------------

 
5.07 Registration Rights.  (a)  If the Collateral Agent shall determine to
exercise its right to sell any or all of the Pledged Equity Interests or the
Pledged Debt Securities pursuant to Section 5.06, and if in the opinion of the
Collateral Agent it is necessary or advisable to have the Pledged Equity
Interests or the Pledged Debt Securities, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor
shall cause the Issuer thereof to (i) execute and deliver, and cause the
directors and officers of such Issuer to execute and deliver, all such
instruments and documents, and do or cause to be done all such other acts as may
be, in the opinion of the Collateral Agent, necessary or advisable to register
the Pledged Equity Interests or the Pledged Debt Securities, or that portion
thereof to be sold, under the provisions of the Securities Act, (ii) use
commercially reasonable efforts to cause the registration statement relating
thereto to become effective and to remain effective for a period of one year
from the date of the first public offering of the Pledged Equity Interests or
the Pledged Debt Securities or that portion thereof to be sold, and (iii) make
all amendments thereto and/or to the related prospectus which, in the opinion of
the Collateral Agent, are reasonably necessary or advisable, all in conformity
with the requirements of the Securities Act and the rules and regulations of the
SEC applicable thereto.  Each Grantor agrees to use commercially reasonable
efforts to cause such Issuer to comply with the provisions of the securities or
“Blue Sky” laws of any and all jurisdictions which the Collateral Agent shall
designate and to make available to its security holders, as soon as practicable,
an earnings statement (which need not be audited) which will satisfy the
provisions of Section 11(a) of the Securities Act.
 
(b) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Equity Interests or the Pledged Debt
Securities by reason of certain prohibitions contained in the Securities Act and
applicable state securities laws or otherwise, and may be compelled to resort to
one or more private sales thereof to a restricted group of purchasers which will
be obliged to agree, among other things, to acquire such securities for their
own account for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner.  The
Collateral Agent shall be under no obligation to delay a sale of any of the
Pledged Equity Interests or the Pledged Debt Securities for the period of time
necessary to permit the Issuer thereof to register such securities for public
sale under the Securities Act, or under applicable state securities laws, even
if such Issuer would agree to do so.
 
(c) Each Grantor agrees to use its commercially reasonable efforts to do or
cause to be done all such other acts as may be necessary to make such sale or
sales of all or any portion of the Pledged Equity Interests or the Pledged Debt
Securities pursuant to this Section 5.07 valid and binding and in compliance
with any and all other applicable Law.  Each Grantor further agrees that a
breach of any of the covenants contained in this Section 5.07 will cause
irreparable injury to the Secured Parties, that the Secured Parties have no
adequate remedy at law in respect of such breach and, as a consequence, that
each and every covenant contained in this Section 5.07 shall be specifically
enforceable against such Grantor, and such Grantor hereby waives and agrees not
to assert any defenses against an action for specific performance of such
covenants except for a defense that no Event of Default has occurred and is
continuing under the Credit Agreement or a defense of payment.
 
 
30

--------------------------------------------------------------------------------

 
5.08 Deficiency.  Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
any Secured Party to collect such deficiency.
 
5.09 Non-Judicial Enforcement.  The Collateral Agent may enforce its right
hereunder without prior judicial process or judicial hearing and, to the extent
permitted by law, each Grantor expressly waives any and all legal rights which
may otherwise require the Collateral Agent to enforce its rights by judicial
process or judicial hearing.
 
SECTION 6. THE COLLATERAL AGENT
 
6.01 Collateral Agent’s Appointment as Attorney-in-Fact, etc.  (a)  The
Collateral Agent has been appointed to act as Collateral Agent hereunder by
Lenders and, by their acceptance of the benefits hereof, the other Secured
Parties.  The Collateral Agent shall be obligated, and shall have the right
hereunder, to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking any action (including,
without limitation, the release or substitution of Collateral), solely in
accordance with this Agreement and the Credit Agreement; provided that the
Collateral Agent shall, after payment in full of all Obligations under the
Credit Agreement (other than indemnities and other contingent Obligations not
yet due and payable hereunder), exercise, or refrain from exercising, any
remedies provided for herein in accordance with the instructions of the holders
(the “Majority Holders”) of a majority of the aggregate termination value
(exclusive of expenses and similar payments but including any early termination
payments due upon termination) under such Secured Hedge Agreements.  In
furtherance of the foregoing provisions of this Section 6.01, each Secured
Party, by its acceptance of the benefits hereof, agrees that it shall have no
right individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms of this Section 6.01.  Subject to
the appointment and acceptance of a successor Collateral Agent as provided in
this paragraph, the Collateral Agent may resign at any time in accordance with
Section 10.07 of the Credit Agreement or, after payment in full of all
Obligations under the Credit Agreement, by notice to the Majority Holders and
the Grantors.  Upon any such resignation, the Required Lenders (or, after
payment in full of all Obligations other than indemnities and other contingent
Obligations not yet due and payable under the Credit Agreement, the Majority
Holders) shall have the right, with the consent (not to be unreasonably withheld
or delayed) of MacDermid, to appoint a successor; provided that during the
existence and continuance of an Event of Default no such consent of MacDermid
shall be required.  If no successor shall have been so appointed by the Required
Lenders or the Majority Holders, as the case may be,  and shall have accepted
such appointment within 30 days after the retiring Collateral Agent gives notice
of its resignation, then the retiring Collateral Agent may, on behalf of the
Lenders, appoint a successor Collateral Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank.  Upon the
acceptance of its appointment as Collateral Agent hereunder by a successor, such
successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Collateral Agent, and the retiring
Collateral Agent shall promptly (i) transfer to such successor Collateral Agent
all sums, Securities and other items of Collateral held hereunder, together with
all records and other  documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this
Agreement, and (ii) execute and deliver to such successor Collateral Agent or
otherwise authorize the filing of such amendments to financings statements, and
take such other actions, as may be necessary or appropriate in connection with
the assignment to such successor Collateral Agent of the security interests
created hereunder, whereupon such retiring Collateral Agent shall be discharged
from its duties and obligations hereunder. After any Collateral Agent’s
resignation hereunder, the provisions of this Agreement shall continue in effect
for the benefit of such retiring Collateral Agent in respect of any actions
taken or omitted to be taken by any of them while acting as Collateral Agent.
 
 
31

--------------------------------------------------------------------------------

 
(b) Each Grantor hereby irrevocably constitutes and appoints the Collateral
Agent and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, such appointment being coupled with an interest, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement, and, without limiting
the generality of the foregoing, each Grantor hereby gives the Collateral Agent
the power and right, on behalf of such Grantor without notice to or assent by
such Grantor to do any or all of the following:
 
(i) in the name of such Grantor or its own name, or otherwise, take possession
of and endorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Receivable or Contract or
with respect to any other Collateral and file any claim or take any other action
or proceeding in any court of law or equity or otherwise deemed appropriate by
the Collateral Agent for the purpose of collecting any and all such moneys due
under any Receivable or Contract or with respect to any other Collateral
whenever payable;
 
(ii) in the case of any Intellectual Property constituting Collateral, execute
and deliver, and have recorded, any and all agreements, instruments, documents
and papers as the Collateral Agent may request to evidence the Secured Parties’
security interest in such Intellectual Property and the goodwill and general
intangibles of such Grantor relating thereto or represented thereby;
 
(iii) pay or discharge taxes and Liens levied or placed on or threatened against
the Collateral, effect any repairs or any insurance called for by the terms of
this Agreement and pay all or any part of the premiums therefor and the costs
thereof;
 
(iv) execute, in connection with any sale provided for in Section 5.07 or 5.08,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
 
 
32

--------------------------------------------------------------------------------

 
(v) (1) direct any party liable for any payment under any of the Collateral to
make payment of any and all moneys due or to become due thereunder directly to
the Collateral Agent or as the Collateral Agent shall direct; (2) ask or demand
for, collect, and receive payment of and receipt for, any and all moneys, claims
and other amounts due or to become due at any time in respect of or arising out
of any Collateral; (3) sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications, notices and other documents in connection with any
of the Collateral; (4) commence and prosecute any suits, actions or proceedings
at law or in equity in any court of competent jurisdiction to collect the
Collateral or any portion thereof and to enforce any other right in respect of
any Collateral; (5) defend any suit, action or proceeding brought against such
Grantor with respect to any Collateral; (6) settle, compromise or adjust any
such suit, action or proceeding and, in connection therewith, give such
discharges or releases as the Collateral Agent may deem appropriate; (7) assign
any Copyright, Patent or Trademark (along with the goodwill of the business to
which any such Trademark pertains), throughout the world for such term or terms,
on such conditions, and in such manner, as the Collateral Agent shall in its
sole discretion determine; and (8) generally, sell, transfer, pledge and make
any agreement with respect to or otherwise deal with any of the Collateral as
fully and completely as though the Collateral Agent were the absolute owner
thereof for all purposes, and do, at the Collateral Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.
 
Anything in this Section 6.01 to the contrary notwithstanding, the Collateral
Agent agrees that, except as provided in Section 6.01(b), it will not exercise
any rights under the power of attorney provided for in this Section 6.01(b)
unless an Event of Default shall have occurred and be continuing.
 
(c) If an Event of Default has occurred and is continuing, if any Grantor fails
to perform or comply with any of its agreements contained herein, the Collateral
Agent, at its option, but without any obligation so to do, may perform or
comply, or otherwise cause performance or compliance, with such agreement;
provided, however, that the Collateral Agent shall not exercise this power
without first making demand on such Grantor and such Grantor failing to
immediately comply therewith.
 
(d) The expenses of the Collateral Agent incurred in connection with actions
undertaken as provided in this Section 6.01 shall be payable by such Grantor to
the Collateral Agent on demand.
 
(e) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof.  All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
 
 
33

--------------------------------------------------------------------------------

 
6.02 Duty of Collateral Agent.  The Collateral Agent’s sole duty with respect to
the custody, safekeeping and physical preservation of the Collateral in its
possession, under Section 9-207 of the New York UCC or otherwise, shall be to
deal with it in the same manner as the Collateral Agent deals with similar
property for its own account.  Neither the Collateral Agent, nor any other
Secured Party nor any of their respective officers, directors, partners,
employees, agents, attorneys and other advisors, attorneys-in-fact or affiliates
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise dispose of any Collateral upon the request of any Grantor or any
other person or to take any other action whatsoever with regard to the
Collateral or any part thereof.  The powers conferred on the Secured Parties
hereunder are solely to protect the Secured Parties’ interests in the Collateral
and shall not impose any duty upon any Secured Party to exercise any such
powers.  The Secured Parties shall be accountable only for amounts that they
actually receive as a result of the exercise of such powers, and neither they
nor any of their officers, directors, partners, employees, agents, attorneys and
other advisors, attorneys-in-fact or affiliates shall be responsible to any
Grantor for any act or failure to act hereunder, except to the extent that any
such act or failure to act is found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from their own gross negligence
or willful misconduct in breach of a duty owed to such Grantor.
 
6.03 Filing of Financing Statements.  Each Grantor acknowledges that pursuant to
Section 9-509(b) of the New York UCC and any other applicable law, each Grantor
authorizes the Collateral Agent to file or record financing or continuation
statements, and amendments thereto, and other filing or recording documents or
instruments with respect to the Collateral, without the signature of such
Grantor in such form and in such offices as the Collateral Agent reasonably
determines appropriate to perfect or maintain the perfection of the security
interests of the Collateral Agent under this Agreement.  Each Grantor agrees
that such financing statements may describe the collateral in the same manner as
described in the Collateral Documents or as “all assets” or “all personal
property,” whether now owned or hereafter existing or acquired or such other
description as the Collateral Agent, in its sole judgment, determines is
necessary or advisable.  A photographic or other reproduction of this Agreement
shall be sufficient as a financing statement or other filing or recording
document or instrument for filing or recording in any jurisdiction.
 
6.04 Authority of Collateral Agent.  Each Grantor acknowledges that the rights
and responsibilities of the Collateral Agent under this Agreement with respect
to any action taken by the Collateral Agent or the exercise or non-exercise by
the Collateral Agent of any option, voting right, request, judgment or other
right or remedy provided for herein or resulting or arising out of this
Agreement shall, as between the Collateral Agent and the other Secured Parties,
be governed by the Credit Agreement and by such other agreements with respect
thereto as may exist from time to time among them, but, as between the
Collateral Agent and the Grantors, the Collateral Agent shall be conclusively
presumed to be acting as agent for the Secured Parties with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.
 
6.05 Appointment of Co-Collateral Agents.  At any time or from time to time, in
order to comply with any applicable requirement of law, the Collateral Agent may
appoint another bank or trust company or one of more other persons, either to
act as co-agent or agents on behalf of the Secured Parties with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and which may be specified in the instrument of appointment (which may,
in the discretion of the Collateral Agent, include provisions for
indemnification and similar protections of such co-agent or separate agent).
 
 
34

--------------------------------------------------------------------------------

 
SECTION 7. MISCELLANEOUS
 
7.01 Amendments in Writing.  None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except by a written
instrument executed by each affected Grantor and the Collateral Agent, subject
to any consents required under Section 11.01 of the Credit Agreement; provided
that any provision of this Agreement imposing obligations on any Grantor may be
waived by the Collateral Agent in a written instrument executed by the
Collateral Agent.
 
7.02 Notices.  All notices, requests and demands to or upon the Collateral Agent
or any Grantor hereunder shall be effected in the manner provided for in Section
11.02 of the Credit Agreement.
 
7.03 No Waiver by Course of Conduct; Cumulative Remedies.  No Secured Party
shall by any act (except by a written instrument pursuant to Section 7.01),
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any Default or Event of Default.  No
failure to exercise, nor any delay in exercising, on the part of any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which such Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
 
7.04 Enforcement Expenses; Indemnification.  (a)  The parties hereto agree that
the Collateral Agent and the other Secured Parties shall be entitled to
reimbursement of their expenses incurred hereunder as provided in Section 11.04
of the Credit Agreement.
 
(b) Each Grantor agrees to pay, and to hold the Collateral Agent and each other
Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement, except Other Taxes
covered in Section 3.01 of the Credit Agreement.
 
(c) Each Grantor agrees to pay, and to hold the Collateral Agent and each other
Secured Party harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent
Holdings or any Borrower would be required to do so pursuant to Section 11.04 of
the Credit Agreement.
 
 
35

--------------------------------------------------------------------------------

 
(d) The agreements in this Section 7.04 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.
 
7.05 Successors and Assigns.  This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Secured Parties and their successors and assigns; provided that no Grantor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent, and any
attempted assignment without such consent shall be null and void.
 
7.06 Set-Off.  Each Grantor hereby irrevocably authorizes each Secured Party at
any time and from time to time, while an Event of Default shall have occurred
and be continuing, with notice to such Grantor or any other Grantor, to set-off
and appropriate and apply any and all deposits (general or special, time or
demand, provisional or final), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Secured Party to or for the credit or the account of such Grantor
or any part thereof in such amounts as such Secured Party may elect, against and
on account of the obligations and liabilities of such Grantor to such Secured
Party hereunder and claims of every nature and description of such Secured Party
against such Grantor, in any currency, whether arising hereunder, under the
Credit Agreement, any other Loan Document or otherwise, as such Secured Party
may elect, whether or not any Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured.  Each Secured Party shall notify such Grantor promptly of any such
set-off and the application made by such Secured Party of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of each Secured Party under this
Section 7.06 are in addition to other rights and remedies (including other
rights of set-off) which such Secured Party may have.
 
7.07 Counterparts.  This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts (including by facsimile
and electronic PDF delivery), and all of said counterparts taken together shall
be deemed to constitute one and the same instrument.
 
7.08 Severability.  Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
7.09 Section Headings.  The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.
 
 
36

--------------------------------------------------------------------------------

 
7.10 Integration.  This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Collateral Agent and the other Secured Parties
with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by any Secured Party
relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.
 
7.11 APPLICABLE LAW.  THIS AGREEMENT AND ANY DISPUTE, CLAIM OR CONTROVERSY
ARISING OUT OF OR RELATING TO THIS AGREEMENT (WHETHER ARISING IN CONTRACT, TORT
OR OTHERWISE) SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAW RULES
THAT WOULD RESULT IN THE APPLICATION OF A DIFFERENT GOVERNING LAW (OTHER THAN
ANY MANDATORY PROVISIONS OF THE UCC RELATING TO THE LAW GOVERNING PERFECTION AND
THE EFFECT OF PERFECTION OR PRIORITY OF THE SECURITY INTERESTS).
 
7.12 Submission to Jurisdiction; Waivers.  (a) EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR FEDERAL COURT OF THE
UNITED STATES OF AMERICA SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT. EACH PARTY HERETO IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY
OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.  EACH PARTY HERETO WAIVES PERSONAL SERVICE OF ANY
SUMMONS, COMPLAINT OR OTHER PROCESS, WHICH MAY BE MADE BY ANY OTHER MEANS
PERMITTED BY THE LAW OF SUCH STATE.
 
(b)  EACH GRANTOR HEREBY IRREVOCABLY DESIGNATES, APPOINTS AND EMPOWERS
CORPORATION SERVICE COMPANY WITH OFFICES ON THE DATE HEREOF IN NEW YORK, NEW
YORK (OR SUCH OTHER AGENT TO RECEIVE SERVICE OF PROCESS IN NEW YORK, NEW YORK AS
IS REASONABLY ACCEPTABLE TO THE COLLATERAL AGENT), AS ITS DESIGNEE, APPOINTEE
AND AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF, AND IN
RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS, NOTICES
AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING. IF FOR ANY
REASON SUCH DESIGNEE, APPOINTEE, AND AGENT SHALL CEASE TO BE AVAILABLE TO ACT AS
SUCH, EACH GRANTOR AGREES TO DESIGNATE A NEW DESIGNEE, APPOINTEE AND AGENT IN
NEW YORK ON THE TERMS AND FOR THE PURPOSES OF THIS PROVISION SATISFACTORY TO THE
COLLATERAL AGENT UNDER THIS AGREEMENT. EACH GRANTOR FURTHER IRREVOCABLY CONSENTS
TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH
ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED
MAIL, POSTAGE PREPAID, TO SUCH GRANTOR AT ITS ADDRESS SET FORTH ON SCHEDULE
11.02 OF THE CREDIT AGREEMENT OR SCHEDULE 7.02 HERETO, SUCH SERVICE TO BECOME
EFFECTIVE 10 DAYS AFTER SUCH MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE COLLATERAL AGENT UNDER THIS AGREEMENT OR ANY SECURED PARTY TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST THE GRANTORS IN ANY OTHER JURISDICTION.
 
 
37

--------------------------------------------------------------------------------

 
7.13 Acknowledgments.  Each Grantor hereby acknowledges that:
 
(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;
 
(b) no Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Secured Parties, on the other hand, in connection herewith or therewith is
solely that of debtor and creditor; and
 
(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties.
 
7.14 Additional Grantors.  Each Subsidiary of any Borrower that is required to
become a party to this Agreement pursuant to Section 7.12 of the Credit
Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.
 
7.15 Releases.  (a)  At such time as the Loans and the other Obligations (other
than Obligations in respect of any Treasury Management Agreement or Letters of
Credit) shall have been paid in full, each Letter of Credit (as defined in the
Credit Agreement) shall have been cancelled or expired or been backstopped or
Cash Collateralized, in each case, in amounts and pursuant to documentation in
form and substance satisfactory to the Administrative Agent and the L/C Issuer,
the commitments under the Credit Agreement have been terminated or expired and
all Secured Hedge Agreements shall have been terminated, the Collateral shall be
released from the Liens created hereby, and this Agreement and all obligations
(other than those expressly stated to survive such termination) of the
Collateral Agent and each Grantor hereunder shall terminate, all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Grantors.  At the request and sole
expense of any Grantor following any such termination, the Collateral Agent
shall deliver to such Grantor any Collateral held by the Collateral Agent
hereunder, and execute and deliver to such Grantor such documents as such
Grantor shall reasonably request to evidence such termination.
 
 
38

--------------------------------------------------------------------------------

 
(b) If any of the Collateral shall be sold or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, then the Collateral
Agent, at the request and sole expense of such Grantor shall execute and deliver
to such Grantor all releases or other documents reasonably necessary or
desirable for the release of the Liens created hereby on such Collateral.  At
the request and sole expense of the Borrowers, a Grantor (other than Holdings,
PAH and each Borrower) shall be released from its obligations hereunder in the
event that all the Equity Interests in such Grantor shall be sold or otherwise
disposed of in a transaction permitted by the Credit Agreement; provided that
MacDermid shall have delivered to the Collateral Agent, at least ten Business
Days (or such shorter time as the Collateral Agent may agree) prior to the date
of the proposed release, a written request for such release identifying the
relevant Grantor and the terms of the relevant sale or other disposition in
reasonable detail, including the price thereof and any expenses incurred in
connection therewith, together with a certification by MacDermid stating that
such transaction is in compliance with the Credit Agreement and the other Loan
Documents.
 
(c) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement originally filed in connection herewith without the prior written
consent of the Collateral Agent, subject to such Grantor’s rights under Section
9-509(d)(2) of the New York UCC.
 
(d) Notwithstanding any of the foregoing, any release of Collateral or
Guarantors effected in the manner permitted by the Credit Agreement or any other
Loan Document at any time that the Credit Agreement shall be outstanding shall
not require the consent of holders of obligations under Secured Hedge
Agreements.
 
7.16 WAIVER OF JURY TRIAL.  EACH GRANTOR AND THE COLLATERAL AGENT HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
 
7.17 Reinstatement.  This Agreement shall remain in full force and effect and
continue to be effective should any petition be filed by or against any Grantor
for liquidation or reorganization, should any Grantor become insolvent or make
an assignment for the benefit of any creditor or creditors or should a receiver
or trustee be appointed for all or any significant part of any Grantor’s assets,
and shall continue to be effective or be reinstated, as the case be, if at any
time payments and performance of the Obligations, or any part thereof, is,
pursuant to applicable law, rescinded or reduced in amount, or must otherwise be
restored or returned by any oblige of the Obligations, whether as a “voidable
preference,” “fraudulent conveyance,” or otherwise, all as though such payment
or performance had not been made.  In the event that any payment, or any part
thereof, is rescinded, reduced, restored or returned, the Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
 
 
39

--------------------------------------------------------------------------------

 
7.18 Ratification and Confirmation. This Agreement amends and restates the
Existing Pledge and Security Agreement in its entirety and the Grantors hereby
ratify and confirm the provisions of the Existing Pledge and Security Agreement,
as amended and restated herein.  Each Grantor hereby (i) acknowledges and agrees
that this Agreement does not constitute a novation or termination of the
“Obligations” under the Existing First Lien Credit Agreement and the other Loan
Documents as in effect prior to the date hereof and which remain outstanding as
of the date hereof, (ii) acknowledges and agrees that the “Obligations” under
the Existing First Lien Credit Agreement and the other Loan Documents, in each
case, as amended by Amendment No. 1 (as defined in the Credit Agreement), are in
all respects continuing in full force and effect, and (iii) ratifies and
reaffirms the grant of security interests and Liens under the Existing Pledge
and Security Agreement and agrees that such security interests and Liens are in
all respects continuing and in full force and effect and shall continue to
secure all of the “Obligations” under the Existing First Lien Credit Agreement
or other Loan Documents, in each case, as amended by Amendment No. 1, and (iv)
agrees that this Agreement shall in no manner impair or otherwise adversely
affect any of such Liens.
 


 [Remainder of page intentionally left blank]
 
 
40

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
MACDERMID HOLDINGS, LLC
       
By:
/s/ Frank J. Monteiro
 
Name:
Frank J. Monteiro
 
Title:
Chief Financial Officer
           
MACDERMID, INCORPORATED
       
By:
/s/ Frank J. Monteiro
 
Name:
Frank J. Monteiro
 
Title:
Chief Financial Officer and Senior Vice
   
President
           
PLATFORM ACQUISITION HOLDINGS
 
LIMITED
       
By:
/s/ Martin E. Franklin
 
Name:
Martin E. Franklin
 
Title:
Director

 
 
Signature Page to MacDermid Amended and Restated Pledge and Security Agreement
 
 

--------------------------------------------------------------------------------

 
AUTOTYPE HOLDINGS (USA) INC.
BAYPORT CHEMICAL SERVICE, INC.
CANNING GUMM, LLC
ECHO INTERNATIONAL, INC.
MACDERMID ACUMEN, INC.
MACDERMID ANION, INC.
MACDERMID AUTOTYPE INCORPORATED
MACDERMID BRAZIL, INC.
MACDERMID CHEMICAL INDUSTRIES
ARGENTINA, INC.
MACDERMID HOUSTON, INC.
MACDERMID GROUP, INC.
MACDERMID INVESTMENT CORP.
MACDERMID OFFSHORE SOLUTIONS, LLC
MACDERMID OVERSEAS ASIA LIMITED
MACDERMID PRINTING SOLUTIONS
ACUMEN, INC.
MACDERMID PRINTING SOLUTIONS, LLC
MACDERMID PUBLICATION & COATING
PLATES, LLC
MACDERMID SOUTH AMERICA,
INCORPORATED
MACDERMID SOUTH ATLANTIC,
INCORPORATED
MACDERMID TEXAS, INC.
MACDERMID US HOLDINGS, LLC
MRD ACQUISITION CORP.
NAPP PRINTING PLATE DISTRIBUTION, INC.
NAPP SYSTEMS INC.
SEXTANT, INC.
SPECIALTY POLYMERS, INC.
W. CANNING INC.
W. CANNING LTD.




By:       /s/ Frank J. Monteiro
Name:  Frank J. Monteiro
Title:    President
 
Signature Page to MacDermid Amended and Restated Pledge and Security Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
DYNACIRCUITS, LLC
  By: MacDermid, Incorporated, its member        
By:
/s/ Frank J. Monteiro
 
Name:
Frank J. Monteiro
 
Title:
Chief Financial Officer and Senior Vice
    President  
 
      By: Echo International, Inc., its member        
By:
/s/ Frank J. Monteiro
 
Name:
Frank J. Monteiro
 
Title:
President
   
 
       
PLATFORM DELAWARE HOLDINGS, INC.
 
 
 
By:
/s/ Martin E. Franklin
 
Name:
Martin E. Franklin
 
Title:
President
     

 

  MACDERMID INTERNATIONAL   INVESTMENTS, LLC   By: MacDermid International
Partners, its sole   member        
By:
MacDermid, Incorporated, its partner
       
By:
/s/ Frank J. Monteiro  
Name:
Frank J. Monteiro  
Title:
Chief Financial Officer and Senior
Vice President
             
By:
 
MacDermid Overseas Asia Limited, its
partner
       
By:
/s/ Frank J. Monteiro  
Name:
Frank J. Monteiro  
Title:
President

 
Signature Page to MacDermid Amended and Restated Pledge and Security Agreement
 
 

--------------------------------------------------------------------------------

 
 
 

  MACDERMID INTERNATIONAL PARTNERS   By: MacDermid, Incorporated, its partner  
     
By:
/s/ Frank J. Monteiro  
Name:
Frank J. Monteiro  
Title: 
Chief Financial Officer and Senior Vice
President
       
By:
MacDermid Overseas Asia Limited, its
partner
       
By:
/s/ Frank J. Monteiro  
Name:
Frank J. Monteiro  
Title:
President               W. CANNING USA, LLC  
By: MacDermid, Incorporated, its sole member
       
By:
/s/ Frank J. Monteiro  
Name:
Frank J. Monteiro  
Title:
Chief Financial Officer and Senior Vice
President

 
Signature Page to MacDermid Amended and Restated Pledge and Security Agreement
 
 

--------------------------------------------------------------------------------

 
 

 
BARCLAYS BANK PLC,
 
As Collateral Agent
       
By:
/s/ Vanessa A. Kurbatskiy  
Name:
Vanessa A. Kurbatskiy  
Title:
Vice President

 

 


Signature Page to MacDermid Amended and Restated Pledge and Security Agreement

--------------------------------------------------------------------------------